EXHIBIT 10.1

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

AMONG

RED ROBIN INTERNATIONAL, INC.

(as Buyer),

AND

TOP ROBIN VENTURES, INC.

AND

MORITE OF CALIFORNIA

(as Sellers)

May 24, 2007

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

Article I

 

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

1

1.1

 

Purchased Assets

1

1.2

 

Excluded Assets

3

1.3

 

Assumed Liabilities

4

1.4

 

Excluded Liabilities

4

 

 

 

 

Article II

 

CONSIDERATION; CLOSING

7

2.1

 

Consideration

7

2.2

 

The Closing

7

2.3

 

Deliveries at the Closings

7

2.4

 

Closing Date Purchase Price Adjustment

10

2.5

 

Post-Closing Purchase Price Adjustment

10

2.6

 

Contingent Payment

11

2.7

 

Allocation of Purchase Price

14

2.8

 

Escrow Amount

14

 

 

 

 

Article III

 

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

14

3.1

 

Organization and Capitalization of the Sellers

15

3.2

 

Authorization of Transaction

15

3.3

 

Non-contravention

15

3.4

 

Subsidiaries

15

3.5

 

Financial Statements

15

3.6

 

Events Subsequent to December 31, 2006

16

3.7

 

Absence of Undisclosed Liabilities

17

3.8

 

Legal Compliance

17

3.9

 

Title to Properties

18

3.10

 

Inventory

20

3.11

 

Franchise Agreements

20

3.12

 

Tax Matters

20

3.13

 

Intellectual Property

20

3.14

 

Contracts

21

3.15

 

Insurance

22

3.16

 

Litigation

23

3.17

 

Employees

23

3.18

 

Employee Benefits

24

3.19

 

Environment and Safety

26

3.20

 

Suppliers

27

3.21

 

Accounts and Notes Payable

27

3.22

 

Regulatory Compliance

27

3.23

 

Insider Interests

27

3.24

 

Improper Payments

28

3.25

 

Brokers

28

3.26

 

Restaurant Operations

28

3.27

 

Gift Cards

28

3.28

 

Disclosure

28

 

 

 

 

Article IV

 

REPRESENTATIONS AND WARRANTIES OF BUYER

28

4.1

 

Organization

28

i


--------------------------------------------------------------------------------


 

4.2

 

Authorization of Transaction

29

4.3

 

No Restrictions Against Purchase of Assets

29

4.4

 

Disclosure

29

4.5

 

Funds. Buyer will have at each Closing, sufficient funds necessary to consummate
the transactions contemplated hereby

29

 

 

 

 

Article V

 

PRE-CLOSING COVENANTS

29

5.1

 

Employees

29

5.2

 

Cooperation and Best Efforts to Complete Transaction

29

5.3

 

Conduct of Restaurants By Sellers Prior to the Closing Date

30

5.4

 

Press Releases

32

5.5

 

Access to Information and Employees

32

5.6

 

Topanga Lease Extension

32

5.7

 

Confidentiality

32

5.8

 

Consultation and Reporting

32

5.9

 

Update Schedules

33

5.10

 

Franchise Agreements

33

5.11

 

Transition Activities

33

 

 

 

 

Article VI

 

CONDITIONS TO OBLIGATION OF BUYER

34

6.1

 

Representations and Warranties

34

6.2

 

Covenants and Obligations of the Seller

34

6.3

 

Consents

34

6.4

 

Absence of Material Adverse Change

35

6.5

 

Absence of Litigation

35

6.6

 

Termination of Plans

35

6.7

 

Franchise Agreements

36

6.8

 

New Real Property Leases

36

6.9

 

Permits and Liquor Licenses

36

6.10

 

Documents

36

6.11

 

Non-Solicitation Agreements

36

6.12

 

Opinion of Counsel

36

6.13

 

Title Policies

37

6.14

 

First Closing

37

6.15

 

Topanga Lease Extension

37

 

 

 

 

Article VII

 

CONDITIONS TO OBLIGATIONS OF THE SELLERS

37

7.1

 

Delivery of Consideration

37

7.2

 

Representations and Warranties

37

7.3

 

Covenants and Obligations of Buyer

37

7.4

 

Absence of Litigation

37

7.5

 

Governmental Filings

37

7.6

 

Documents

38

 

 

 

 

Article VIII

 

TERMINATION

38

8.1

 

Termination prior to First Closing

38

8.2

 

Termination Prior to Second Closing

38

8.3

 

Effect of Termination

39

 

 

 

 

Article IX

 

ADDITIONAL AGREEMENTS

39

9.1

 

Survival

39

ii


--------------------------------------------------------------------------------


 

9.2

 

Indemnification

39

9.3

 

Indemnification Procedures

40

9.4

 

Exclusive Remedy

41

9.5

 

Change of Name

41

9.6

 

Transaction Expenses

42

9.7

 

Transaction Taxes

42

9.8

 

Further Assurances; Transition Assistance

42

9.9

 

Power of Attorney; Right of Endorsement, Etc

42

9.10

 

Allocation Ad Valorem Taxes

42

9.11

 

Conduct After Closing

43

9.12

 

Manager Incentive Plan

43

 

 

 

 

Article X

 

DEFINITIONS

44

 

 

 

 

Article XI

 

MISCELLANEOUS

50

 

 

 

 

11.1

 

No Third Party Beneficiaries

50

11.2

 

Entire Agreement

50

11.3

 

Successors and Assigns

50

11.4

 

Counterparts

50

11.5

 

Headings

50

11.6

 

Notices

50

11.7

 

Governing Law

51

11.8

 

Amendments and Waivers

52

11.9

 

Incorporation of Exhibits and Schedules

52

11.10

 

Independence of Covenants and Representations and Warranties

52

11.11

 

Remedies

52

11.12

 

Severability

52

11.13

 

Jurisdiction and Venue

52

11.14

 

Construction

53

 

iii


--------------------------------------------------------------------------------


THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of May 24,
2007, among RED ROBIN INTERNATIONAL, INC., a Nevada corporation (the “Buyer”)
and TOP ROBIN VENTURES, INC., a California corporation (“Top Robin”), and MORITE
OF CALIFORNIA, a California partnership (“Morite”).  Top Robin and Morite are
sometimes referred to herein as a “Seller” and collectively as the “Sellers”. 
The Sellers and the Buyer are sometimes referred to herein as a “Party” and
collectively as the “Parties”.

RECITALS

1.             Each Seller owns personal property and interests in real property
used in the operation and development of the “Red Robin Gourmet Burgers”
restaurants listed under such Seller’s name on Exhibit A (the “Restaurants”)
pursuant to the Franchise Agreements listed under such Seller’s name on Exhibit
B (the “Franchise Agreements”).

2.             The Buyer desires to purchase from the Sellers certain assets
used or useful in the operation of the Restaurants, and to assume certain
liabilities of the Sellers specified herein, and the Sellers desire to sell such
assets in exchange for cash and the assumption of such specified liabilities by
the Buyer.

3.             The Buyer and the Sellers desire to close the Transactions and
take possession of seventeen of the Sellers’ eighteen Restaurants on the First
Closing Date and to close the Transactions with respect to the Topanga
Restaurant on a subsequent date, referred to as the Second Closing Date,
provided, that during the interim period between the First Closing Date and the
Second Closing Date the Buyer shall take over the day-to-day operations of the
Topanga Restaurant under the terms provided in the Management Agreement to be
executed by the Buyer and the Sellers on the First Closing Date.

4.             Capitalized terms not otherwise defined shall have the meanings
set forth in Article X.

AGREEMENT

NOW, THEREFORE, in consideration of these premises, the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows:

Article I
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

1.1           Purchased Assets.  On and subject to the terms and conditions of
this Agreement, at the applicable Closing, the Buyer shall purchase from each
Seller, and each Seller shall sell, transfer, assign, convey and deliver to the
Buyer, all right, title and interest in and to the following tangible and
intangible assets, business, goodwill and rights of such Seller used in the
operation, maintenance or ownership of the Restaurants, other than the Excluded
Assets (all such assets, business, goodwill and rights being purchased from the
Sellers hereunder are collectively referred to as the “Purchased Assets”), as
the same shall exist immediately prior to the First Closing or Second Closing,
as applicable, free and clear of all Liens (other than Permitted Liens):

(a)           Net Working Capital Items:

(i)            all supplies and inventories of foodstuffs, beverages (including
alcoholic beverages), raw materials and ingredients, paper products, cleaning
supplies and other supplies (the “Inventory”), except as set forth in Section
1.2(k);


--------------------------------------------------------------------------------


(ii)           all Till Cash;

(iii)          all cash and other amounts in bank accounts associated with
outstanding gift certificates;

(iv)          accounts receivable reflected as “house charges” on the Closing
Date Balance Sheet (“House Charges”);

(v)           deposits made and prepaid expenses incurred by the Sellers prior
to Closing in the ordinary course of business and consistent with Sellers’ past
practice, including, without limitation, prepaid utilities, prepaid real estate
or personal property taxes associated with the Purchased Assets, amounts
deposited or prepaid with respect to Assumed Contracts and Assumed Real Property
Leases, prepaid rent and prepaid taxes with respect to the Coalinga Restaurant,
the La Quinta Restaurant, and the Calabasas Restaurant (to the extent the Buyer
receives credit for such amounts under the terms of the New Real Property
Leases), but not including those items described in Section 1.2(j) (“Prepaid
Expenses”); and

(b)           Other Items:

(i)             interests in and to the Assumed Real Property Leases, including
all of Sellers’ interests in tenant improvements, fixtures and fittings and
easements, rights of way and other appurtenances related to such Assumed Real
Property Leases;

(ii)            all interest and rights in and to the contracts, purchase orders
and other agreements or arrangements of the Sellers identified on Schedule
1.1(b) (the “Assumed Contracts”);

(iii)           all tangible personal property used in the normal and customary
operations of the Restaurants (whether or not located or installed in a
Restaurant), including, but not limited to, all appliances, machinery, kitchen
equipment, office equipment, furniture, fixtures, computer equipment, artwork,
pots and pans, cooking utensils, silverware, flatware, glassware and dishes;

(iv)          all motor vehicles;

(v)           Permits, registrations, certificates or similar rights relating to
the operation of the Restaurants, subject to the approval of Governmental
Entities authorizing the transfer of such Permits, except as set forth in
Section 1.2(l);

(vi)          all claims, choses-in-action, warranties, refunds, rights of
recovery, rights to set-off and rights of recoupment of any kind arising on or
after the Closing date with respect to any Purchased Asset;

(vii)         all claims under insurance policies providing coverage relating to
the Restaurants;

(viii)        all rights related to unemployment, workers’ compensation and
other similar insurance and related funded reserves, rebates and dividends, in
each case relating to employees of any Seller who become employees of the Buyer;

(ix)           subject to Section 1.2(a), all rights to Intellectual Property,
telephone and facsimile numbers, e-mail addresses, websites, domain names and
listings used in the operation of the Restaurants, as well as all rights,
subject to Section 1.2(c), to receive mail and other communications

2


--------------------------------------------------------------------------------


addressed to any Seller and specifically relating to the operation of the
Restaurants (including mail and communications from customers, suppliers,
distributors, agents and others and payments with respect to the Purchased
Assets);

(x)            subject to Section 1.2, all files and materials pertaining to
Sellers’ current employees, operating manuals, studies, reports, creative
materials, advertising and promotional materials, training manuals, and other
materials and other printed or written materials relating to the Restaurants;
and

(xi)           all other assets of any nature whatsoever relating to the
Restaurants or the Purchased Assets, other than the Excluded Assets.

1.2           Excluded Assets.  Notwithstanding anything contained in Section
1.1, the Purchased Assets shall not include the following assets and rights of
the Sellers (collectively, the “Excluded Assets”):

(a)           the telephone number of Sellers’ corporate offices located at
78-030 Calle Barcelona, Suite A La Quinta, CA 92253 and 2835 Townsgate Road,
Westlake Village, CA 91361, and the fixed assets, furniture and equipment
located at each office;

(b)           all interests and rights in and to any contracts, purchase orders
and other agreements or arrangements of the Sellers which are not identified on
Schedule 1.1(b);

(c)           all rights to receive mail and other communications addressed to
any Seller relating to any of the Excluded Assets or the Excluded Liabilities;

(d)           all assets relating to or owned by, and all rights in and to, any
Plan;

(e)           the Fundamental Documents, qualifications to conduct business as a
foreign partnership or corporation, arrangements with registered agents relating
to foreign qualifications, taxpayer and other identification numbers, seals,
minute books, transfer books, certificates, if any, in respect of partnership
interests or shares, and other similar documents relating to the organization,
maintenance and existence of each Seller as a partnership or corporation, as
applicable;

(f)            all books, records, ledgers, files, documents and correspondence,
vendor and customer lists, files and materials pertaining to Sellers’ past
employees;

(g)           all bank accounts and amounts on deposit therein, including the
bank accounts owned by the Sellers in which amounts have been deposited to cover
gift checks issued by any of the Restaurants

(h)           all cash and cash equivalents, in bank accounts or otherwise,
other than Till Cash;

(i)            all accounts and other receivables, including credit card
receivables, credit card receivables in transit or notes receivable other than
House Charges;

(j)            prepaid expenses not incurred in the ordinary course of business,
all prepaid taxes other than prepaid real estate or personal property taxes
associated with the Purchased Assets, and prepaid expenses with respect to any
of Sellers’ insurance policies;

(k)           liquor and other alcoholic beverages held by Sellers at the Simi
Valley Restaurant (the “Simi Valley Liquor”);

3


--------------------------------------------------------------------------------


(l)            liquor licenses for the Simi Valley Restaurant and the Broadway
Faire Restaurant;

(m)          all assets located at or relating to the Red Robin Gourmet Burgers
restaurant owned by Morite and located at 3825 State Street, Santa Barbara,
California 93105 (the “Santa Barbara Restaurant”);

(n)           any fee interest of the Sellers in the real property relating to
the Coalinga Restaurant (the “Coalinga Real Property”);

(o)           the Real Property Lease by and between Morite and Morrow Waite
Real Estate relating to the Calabasas Restaurant (the “Existing Calabasas
Lease”);

(p)           the Real Property Lease by and between Top Robin and the Morrow
Family Revocable Trust relating to the La Quinta Restaurant (the “Existing La
Quinta Lease”);

(q)           any assets located at the Restaurants which are owned by the
Buyer, including the Aloha POS system installed by the Buyer in the Restaurants;
and

(r)            all of the rights of each Seller under this Agreement and the
other Documents.

1.3           Assumed Liabilities.  On and subject to the terms and conditions
of this Agreement, each Seller shall transfer to the Buyer, and the Buyer shall
assume and discharge or perform when due in accordance with the terms thereof,
each of, but only, the following Liabilities of such Seller (collectively, the
“Assumed Liabilities”):

(a)           Net Working Capital Items:

(i)            all accounts payable, accrued expenses, accrued utilities and
accrued rent payable (other than rent payable with respect to the Calabasas
Restaurant or the La Quinta Restaurant), in each case only to the extent
(i) incurred by the Sellers prior to the First Closing in the ordinary course of
business and consistent with Sellers’ past practice for goods and services that
are delivered or performed after the First Closing for the direct benefit of the
operation of the Restaurants and (ii) reflected on the Closing Date Balance
Sheet;

(ii)           all liabilities related to gift cards as reflected on the Closing
Date Balance Sheet;

(iii)          all liabilities related to gift certificates as reflected on the
Closing Date Balance Sheet;

(b)           Other Items.

(i)            all performance obligations arising after the First Closing or
the Second Closing, as applicable, under the Assumed Real Property Leases and
the Assumed Contracts, but not including any obligation or Liability arising out
of or in connection with any breach of any such Assumed Real Property Lease or
Assumed Contract occurring as of or prior to the First Closing; and

(ii)           all performance obligations arising after the First Closing
pursuant to the Sellers’ Manager Incentive Plan.

1.4           Excluded Liabilities.  Notwithstanding anything to the contrary
contained in this Agreement, other than the Assumed Liabilities, the Buyer shall
not assume or be liable for any of the Liabilities of any

4


--------------------------------------------------------------------------------


Seller or relating to the operation of the Restaurants (the “Excluded
Liabilities”), including, without limitation, the following:

(a)           any of the Liabilities of any Seller under this Agreement and the
other Documents;

(b)           any of the Liabilities of any Seller for expenses, Taxes or fees
incident to or arising out of the negotiation, preparation, approval or
authorization of this Agreement, the other Documents or the consummation (or
preparation for the consummation) of the transactions contemplated hereby or
thereby (including all attorneys’ and accountants’ fees, and brokerage or
finders’ fees incurred by or imposed upon any Seller);

(c)           any Liabilities of any Seller for any indebtedness, whether Funded
Indebtedness or otherwise;

(d)           any Liability of any Seller under any other agreement, contract,
commitment, document, license or lease arising out of events occurring prior to
the First Closing (for the Restaurants other than the Topanga Restaurant) or the
Second Closing (for the Topanga Restaurant) arising out of a breach or alleged
breach thereof that occurred as of or prior to the applicable Closing;

(e)           any Liabilities arising in connection with the Excluded Assets;

(f)            any Liability of any Seller with respect to any Taxes (other than
ad valorem taxes), including payroll tax, business and occupancy tax and sales
tax payable with respect to periods ending on or before the First Closing Date
(for the Restaurants other than the Topanga Restaurant) or the Second Closing
Date (for the Topanga Restaurant);

(g)           any Liability for ad valorem taxes and assessments (including any
special or supplemental assessments) on the Purchased Assets allocable to Seller
under Section 9.10 with respect to periods ending on or before the Closing Date
on which such Purchased Assets are acquired (without regard to when such taxes
are assessed or payable);

(h)           any Liability of any Seller (i) arising by reason of any violation
or alleged violation of any Liquor License, Permit or any Law or any requirement
of any Governmental Entity, (ii) arising under any Environmental and Safety
Requirements; including, without limitation, those with respect to the ownership
or operation of the Restaurants or the assets and properties of the Restaurants
by any Seller or any other Person at any time prior to the First Closing (for
the Restaurants other than the Topanga Restaurant) or the Second Closing (for
the Topanga Restaurant); (iii) arising by reason of any violation of any Law or
any requirement of any Governmental Entity relating to or affecting the
employment by Sellers of its employees, and (iv) arising by reason of any breach
or alleged breach by any Seller of any agreement, contract, lease, license,
commitment, instrument, judgment, order or decree, in any such case to the
extent such Liability results from or arises out of events, facts or
circumstances occurring or existing on or prior to the First Closing (for the
Restaurants other than the Topanga Restaurant) or the Second Closing (for the
Topanga Restaurant), notwithstanding that the date on which any action or claim
is commenced or made is after such Closing;

(i)            any Liabilities of any Seller for which the Buyer may become
liable as a result of or in connection with the failure by the Seller to fully
and properly comply with any bulk sales or transfers laws;

(j)            any Liabilities of any Seller arising out of the injury to or
death of any Person or animal or damage to or destruction of any property,
whether based on negligence, breach of warranty, strict

5


--------------------------------------------------------------------------------


liability, enterprise liability or any other legal or equitable theory arising
from or related to products (or parts of components thereof), sold, or for
services performed by any Seller, to the extent any of such Liabilities result
from or arise out of events, facts or circumstances occurring or existing on or
prior to the First Closing (for the Restaurants other than the Topanga
Restaurant) or the Second Closing (for the Topanga Restaurant), notwithstanding
that the date on which any action or claim is commenced or made is after such
Closing;

(k)           any Liabilities of any Seller relating to any legal action or
Proceeding arising out of or in connection with any Seller’s conduct of the
Business prior to the Closing or any other conduct of any Seller or its
managers, officers, directors, employees, partners, stockholders, consultants,
agents or advisors, whether or not disclosed on the Schedules hereto, including,
without limitation the pending or threatened matters described in Schedule
1.4(k) (the “Known Claims”);

(l)            any Liabilities of any Seller (i) for severance pay or the like
with respect to any employee of any Seller that is not offered, or that does not
accept, employment with the Buyer upon completion of the Transactions, (ii) for
wages or other compensation payable to any employee of any Seller for periods
prior to the First Closing; (iii) for COBRA continuation coverage for M&A
qualified beneficiaries, as defined in Section 6.7; (iv) for accrued but unpaid
vacation pay owed to the Sellers’ employees; or (v) for amounts owed to eligible
employees pursuant to the Sellers’ Manager Incentive Plan for services performed
prior to the First Closing Date;

(m)          any Liabilities of any Seller for bonuses or like payments to any
partner, director, officer or employee of such Seller for the period ending on
or prior to the Closing;

(n)           any Liabilities relating to any Plan of any Seller;

(o)           any Liability of any Seller for worker’s compensation based on an
event occurring prior to the Closing Date;

(p)           any Liabilities of any Seller to any partner, stockholder or
Affiliate of such Seller;

(q)           any Liabilities of any Seller for expenses, Taxes or fees incident
to or arising out of the negotiation, preparation and execution of the New Real
Property Leases or the Topanga Lease Extension;

(r)            any Liabilities arising or pertaining to activities conducted by
either Seller after the Closing Date;

(s)           any Liabilities arising or pertaining to the Existing Calabasas
Lease or the Existing La Quinta Lease or the Sellers’ termination thereof;

(t)            any Liabilities associated with the Sellers’ fee ownership of the
Coalinga Real Property;

(u)           any other Liability of any Seller not expressly assumed by the
Buyer under Section 1.3 including any Liabilities not appearing on the face of
the Closing Date Balance Sheet (excluding the notes thereto), any contingent
Liabilities, Liabilities arising out of transactions entered into at or prior to
the First Closing, any damage, accident, injury or death occurring, or the facts
giving rise to which occurred, prior to the First Closing or any state of facts
existing at or prior to the First Closing, regardless of when asserted, which
are not expressly assumed in Section 1.3);

Each Seller hereby acknowledges that the Sellers are retaining the Excluded
Liabilities, and the Sellers shall pay, discharge and perform all such Excluded
Liabilities promptly when due.

6


--------------------------------------------------------------------------------


Article II
CONSIDERATION; CLOSING

2.1           Consideration.  The aggregate consideration to be paid by the
Buyer (the “Consideration”) for the Purchased Assets and the Non-Solicitation
Agreements shall consist of (a) the cash purchase price of $47,500,000 adjusted
as provided in Section 2.4 (the “Cash Consideration”), (b) the Contingent
Payment, and (c) the assumption of the Assumed Liabilities.

2.2           The Closing.  The closing of the transactions contemplated by this
Agreement shall occur in two stages (each, a “Closing”).  Each Closing shall
take place at the offices of Davis Graham & Stubbs, 1550 17th Street, Denver,
Colorado 80202 or such other place as the Sellers and the Buyer shall agree in
writing.

(a)           At the first Closing (the “First Closing”), the Parties shall
consummate the purchase of all Purchased Assets (other than the Topanga
Purchased Assets) and assumption of all Assumed Liabilities (other than the
Topanga Assumed Liabilities).  The First Closing is expected to occur effective
as of 12:01 A.M. on June 17, 2007, but shall occur within (5) five days of the
satisfaction or waiver of the conditions set forth in Article VI and Article VII
(disregarding for this purpose any such conditions to be satisfied by actions to
be taken at the First Closing), or such other date as the Sellers and the Buyer
shall agree in writing.  Subject to Section 5.12 and the terms of the Management
Agreement, Buyer shall be entitled to immediate possession of, and to exercise
all rights arising under, the Purchased Assets (including the Topanga Purchased
Assets) and shall assume all Assumed Liabilities (other than the Topanga Assumed
Liabilities) from and after 12:01 A.M. on the First Closing Date, and the
operation of the Restaurants shall transfer at such time.  The date on which the
First Closing occurs shall be referred to as the “First Closing Date”.

(b)           At the second Closing (the “Second Closing”), the Parties shall
consummate the purchase of the Topanga Purchased Assets and assumption of the
Designated Assumed Liabilities.  The Second Closing shall occur within (5) five
days of the satisfaction or waiver of the conditions set forth in Article VI and
Article VII (disregarding for this purpose any such conditions to be satisfied
by actions to be taken at the Second Closing), or such other date as the Sellers
and the Buyer shall agree in writing.  The date on which the Second Closing
occurs shall be referred to as the “Second Closing Date”.  Buyer shall be
entitled to exercise all rights arising under the Topanga Purchased Assets and
shall assume the Topanga Assumed Liabilities from and after 12:01 A.M. on the
Second Closing Date.

2.3           Deliveries at the Closings.

(a)           At the First Closing, and thereafter as may be reasonably
requested by Buyer, Sellers shall convey, transfer, assign, and deliver all of
their right, title and interest in the Purchased Assets (other than the Topanga
Purchased Assets) to Buyer, and shall also deliver to the Buyer the following:

(i)            one or more bills of sale substantially in the form attached
hereto as Exhibit C (each, a “Bill of Sale”), duly executed by each applicable
Seller, to effectuate the transfer of the Purchased Assets (other than the
Topanga Purchased Assets) to the Buyer;

(ii)           one or more assignment and assumption agreements, substantially
in the form attached hereto as Exhibit D (each, an “Assignment Agreement”), duly
executed by each applicable Seller, to effectuate the assignment of the Assumed
Liabilities other than the Topanga Assumed Liabilities and the Excluded
Liabilities to the Buyer;

7


--------------------------------------------------------------------------------


(iii)          an assignment and assumption agreement for each of the Assumed
Real Property Leases (other than the Topanga Real Property Lease) (each, a
“Lease Assignment Agreement”);

(iv)          the Non-Solicitation Agreements, duly executed by the parties
thereto;

(v)           the Indemnification Escrow Agreement, duly executed by each
Seller;

(vi)          the Management Agreement, duly executed by Top Robin;

(vii)         copies of all consents of third parties that are (A) required from
Governmental Entities for the consummation of the transactions contemplated
hereby, or (B) required in order to prevent a Seller’s breach of or default
under or a termination of any Assumed Contract, Assumed Real Property Lease or
Permit, provided, however, that at the First Closing the Sellers shall not be
required to deliver consent from the landlord of the Topanga Restaurant;

(viii)        all operating manuals, proprietary information and similar
documents and information held by Sellers in connection with Sellers’ status as
a franchisee of Buyer and all copies and extracts therefrom;

(ix)           all plans and specifications, building permits, certificates of
occupancy, surveys, environmental and engineering reports, and similar materials
related to the Leased Real Property in Sellers’ possession or control;

(x)            such estoppel certificates as Seller has received from the
landlords party to the Assumed Real Property Leases (other than the Topanga
Restaurant);

(xi)           a certificate, signed by an officer or partner of such Seller, to
the effect that each of the conditions specified in Section 6.1 through 6.7 have
been satisfied;

(xii)          a legal opinion from Graham & Dunn P.C. dated the First Closing
Date substantially in the form attached hereto as Exhibit F;

(xiii)         certified copies of the Fundamental Documents of each Seller and
the authorizing resolutions and incumbency certificates of each Seller for this
Agreement and the other Documents; and

(xiv)        any closing documents reasonably requested by Fidelity National
Title (the “Title Company”) in connection with the issuance of the Title
Policies.

(b)           At the First Closing, the Buyer shall deliver:

(i)            to the Indemnification Escrow Agent (for immediate wire delivery
to Morite or Top Robin in relative amounts as directed by the Sellers), by wire
transfer of immediately available U.S. funds the sum of:

(A)         $43,080,830 less the adjustment, if any, pursuant to Section 2.4,
and

(B)         $870,235, representing the First Quarter Prepayment.

(ii)           to the Indemnification Escrow Agent, $953,000 to be held in
accordance with the terms of the Indemnification Escrow Agreement and this
Agreement;

8


--------------------------------------------------------------------------------


(iii)          to each Seller, a duly executed copy of the Indemnification
Escrow Agreement;

(iv)          to each Seller, a duly executed copy of each Assignment Agreement
in order to effectuate the assumption of the Assumed Liabilities (other than the
Topanga Assumed Liabilities) by the Buyer;

(v)           to each Seller, a duly executed copy of each Lease Assignment
Agreement (other than for the Topanga Restaurant); and

(vi)          to each Seller, certified copies of the Fundamental Documents of
the Buyer, and the authorizing resolutions and incumbency certificates of the
Buyer for this Agreement and other Documents.

(c)           At the Second Closing, and thereafter as may be reasonably
requested by Buyer, Top Robin shall convey, transfer, assign, and deliver all of
its right, title and interest in the Topanga Purchased Assets to Buyer, and
shall also deliver to the Buyer the following:

(i)            one or more Bills of Sale, duly executed by Top Robin, to
effectuate the transfer of the Topanga Purchased Assets, and the Topanga Assumed
Liabilities to the Buyer;

(ii)           one or more Assignment Agreements duly executed by Top Robin, to
effectuate the assignment of the Topanga Assumed Liabilities to the Buyer;

(iii)          a Lease Assignment Agreement for the Topanga Real Property Lease
and a copy of the consent of the landlord for the Topanga Real Property Lease;

(iv)          such estoppel certificates as Seller has received from the
landlord party to the Topanga Real Property Lease;

(v)           a certificate, signed by an officer or partner of Top Robin, to
the effect that each of the conditions to the consummation of the Second Closing
specified in Section 6.1 through 6.7 and 6.14 have been satisfied;

(vi)          a legal opinion from Graham & Dunn P.C. dated the Second Closing
Date substantially in the form attached hereto as Exhibit F provided that the
opinion delivered at the Second Closing need only address the Topanga Restaurant
and Top Robin;

(vii)         any closing documents reasonably requested by the Title Company in
connection with the issuance of the Title Policies.

(d)           At the Second Closing (or earlier, if required pursuant to
paragraph (iv)), the Buyer shall deliver:

(i)            to the Indemnification Escrow Agent (for immediate wire delivery
to Top Robin), by wire transfer of immediately available U.S. funds, $2,075,796,
subject to any adjustment mutually agreed upon by the Buyer and Top Robin;

(ii)           to the Indemnification Escrow Agent, $47,000 to be held in
accordance with the terms of the Indemnification Escrow Agreement and this
Agreement;

9


--------------------------------------------------------------------------------


(iii)          to Top Robin, $12,021 for each 4-week period (prorated for any
partial period) from the First Closing Date until the earlier of the Second
Closing or the termination of this Agreement under Section 8.2; provided, that,
such amount shall be paid on the first business day following each 4-week
period;

(iv)          to each Seller, each Assignment Agreement in order to effectuate
the assumption of the Topanga Assumed Liabilities by the Buyer; and

(v)           a Lease Assignment Agreement for the Topanga Real Property Lease.

2.4           Closing Date Purchase Price Adjustment.

(a)           At least 3 days prior to the anticipated First Closing Date, each
Seller shall deliver to Buyer an estimated Closing Date Balance Sheet of such
Seller and an estimate of the Adjustment Amount as of the anticipated First
Closing Date (the “Estimated Adjustment Amount”), together with such supporting
documentation and other data as is reasonably necessary to substantiate such
estimate.  All accounting calculations and terms shall be in accordance with
GAAP and, to the extent not in violation of GAAP, consistently applied with the
Year End Balance Sheet.  Each Seller will provide Buyer and its representatives
with prompt access to such books, records, employees and auditors of such Seller
as Buyer may reasonably request in order to verify the determination of the
Estimated Adjustment Amount.

(b)           The “Adjustment Amount” may be a positive or negative number and
shall mean the amount by which the Net Working Capital transferred to the Buyer
from such Seller at the First Closing exceeds $0.  “Net Working Capital” shall
mean, with respect to each Seller, (i) the amount of the Inventory (not
including amounts recorded with respect to the Simi Valley Liquor), Till Cash,
cash associated with outstanding gift certificates, House Charges, Broadway
Faire work in progress, Prepaid Expenses shown on such Seller’s Closing Date
Balance Sheet and included in the Purchased Assets, less (ii) the amount of the
accounts payable, accrued expenses, accrued utilities, accrued rent payable (not
including amounts recorded with respect to the Existing La Quinta Lease or the
Existing Calabasas Lease), gift certificates and gift cards included in the
Assumed Liabilities.  The calculation of Net Working Capital shall be determined
substantially as set forth in Exhibit G.

(c)           If the Estimated Adjustment Amount is positive, then the Cash
Consideration shall be increased dollar for dollar by the amount of such
excess.  If the Estimated Adjustment Amount is negative, then the Cash
Consideration shall be decreased dollar for dollar by the absolute value of such
deficiency.

(d)           All calculation pursuant to Section 2.4 and 2.5 shall be
determined assuming that all Purchased Assets (including the Topanga Purchased
Assets) and all Assumed Liabilities (including the Topanga Assumed Liabilities)
are transferred at the First Closing Date.

2.5           Post-Closing Purchase Price Adjustment.

(a)           As soon as practicable following the First Closing Date (but not
later than 60 days after the First Closing Date), each Seller shall deliver to
the Buyer the final Closing Date Balance Sheet for such Seller, a determination
of the actual Adjustment Amount (the “Actual Adjustment Amount”) and a
determination of the Post-Closing True-Up (as defined below), together with such
supporting documentation and other data as is reasonably necessary to
substantiate such determinations.  All accounting calculations and terms shall
be in accordance with GAAP and, to the extent not in violation of GAAP,
consistently applied with the Year End Balance Sheet.  For purposes of this
Section 2.5, the Buyer shall be entitled to have reasonable access to the books
and records and work papers of each of the

10


--------------------------------------------------------------------------------


Sellers and their representatives used in preparation of the Closing Date
Balance Sheets and shall be entitled to discuss such books and records and work
papers with each of the Sellers, their representatives and those persons
responsible for the preparation thereof.

(b)           The “Post-Closing True-Up” may be a positive or negative number
and shall be an amount equal to the Actual Adjustment Amount less the Estimated
Adjustment Amount.

(c)           If the Post-Closing True-Up is positive, then the Buyer shall
deliver an amount of cash equal to the amount of the Post-Closing True-Up to
such Seller, payable by wire transfer of immediately available U.S. funds in
accordance with the written payment instructions furnished by such Seller prior
to the Closing Date.  If the Post-Closing True-Up is negative, then such Seller
shall deliver an amount of cash equal to the absolute value of the Post-Closing
True-Up to the Buyer, payable by wire transfer of immediately available U.S.
funds in accordance with the written payment instructions furnished by the Buyer
to the Sellers.  Any such payment of cash required pursuant to this Section 2.5
shall be deemed to be an adjustment to the Purchase Price and shall be made by
acknowledgment of the Parties within two business days after the Closing Date
Balance Sheet is deemed final and conclusive pursuant hereto.

(d)           In the event that the Buyer reasonably disagrees with any amounts
reflected on the final Closing Date Balance Sheet or the determination of the
Post-Closing True-Up, the Buyer shall so inform the applicable Seller in writing
within 15 days of the Buyer’s receipt thereof, such writing to set forth the
objections of the Buyer in reasonable detail.  If such Seller and the Buyer
cannot reach agreement as to any disputed matter relating to the Post-Closing
True-Up within 15 days after notification by the Buyer to the Seller of a
dispute, they shall forthwith refer the dispute to an independent accounting
firm to be agreed upon by the Buyer and the Seller (the “Independent
Accountant”) for resolution, with the understanding that such Independent
Accountant shall resolve all disputed items within 20 days after such disputed
items are referred to it.  All costs of the review by the Independent Accountant
shall be shared equally by the Buyer and the applicable Seller.  The decision of
the Independent Accountant with respect to all disputed matters relating to the
Post-Closing True-Up shall be deemed final and conclusive and shall be binding
upon the Sellers and the Buyer.  If the Buyer does not object to the Closing
Date Balance Sheet (and the amount of Post-Closing True-Up calculated thereby)
within the 15-day period referred to above, the amount of the Post-Closing
True-Up, as determined by the Closing Date Balance Sheet as so prepared, shall
be deemed final and conclusive and binding upon the Buyer and the Sellers.

2.6           Contingent Payment.

(a)           The Sellers shall be entitled to receive and the Buyer shall pay a
contingent payment in an amount up to $3 million determined as provided in this
Section 2.6 (the “Contingent Payment”).  The Contingent Payment shall be paid in
accordance with paragraph (c) and shall be calculated as follows:

(i)            The maximum prepayment of the Contingent Payment for the sixteen
week period ended April 22, 2007 shall be $923,077 (the “First Quarter Maximum
Prepayment”) and the target Gross Restaurant Sales for the sixteen week period
ended April 22, 2007 shall be $18,615,385 (the “First Quarter Target”).  The
Sellers have represented that they have attained Gross Restaurant Sales equal to
$17,549,734 during such period (equal to 94.3% of the First Quarter Target).  At
Closing, the Buyer shall pay to the Sellers an aggregate amount equal to
$870,235, representing 94.3% of the First Quarter Maximum Prepayment (the “First
Quarter Prepayment”).

(ii)           The maximum aggregate prepayment of the Contingent Payment
through the twenty-eight week period ended July 15, 2007 shall be $1,615,385
(the “Second Quarter Maximum Prepayment”).  The threshold cumulative Gross
Restaurant Sales for the twenty-eight week period ended July 15, 2007 shall be
$29,263,139 (the “Second Quarter Threshold”) and the target shall be $33,005,495

11


--------------------------------------------------------------------------------


(the “Second Quarter Target”).  Provided that the actual Gross Restaurant Sales
for the twenty-eight week period ended July 15, 2007 exceed the Second Quarter
Threshold, the Buyer shall pay to the Sellers an aggregate amount (the “Second
Quarter Prepayment”) equal to (A) the Second Quarter Maximum Prepayment
multiplied by the quotient (but no more than 1.0) of (x) the actual Gross
Restaurant Sales for the twenty-eight week period ended July 15, 2007, divided
by (y) the Second Quarter Target, less (B) the amount of the First Quarter
Prepayment paid to the Sellers.  In no event will the sum of the First Quarter
Prepayment and the Second Quarter Prepayment exceed the Second Quarter Maximum
Prepayment.

(iii)          The maximum aggregate prepayment of the Contingent Payment
through the forty-week period ended October 7, 2007 shall be $2,307,692 (the
“Third Quarter Maximum Prepayment”).  The threshold cumulative Gross Restaurant
Sales for the forty-week period ended October 7, 2007 shall be $42,781,750 (the
“Third Quarter Threshold”) and the target shall be $48,252,747 (the “Third
Quarter Target”).  Provided that the actual Gross Restaurant Sales for the
forty-week period ended October 7, 2007 exceed the Third Quarter Threshold, the
Buyer shall pay to the Sellers an aggregate amount (the “Third Quarter
Prepayment” and together with the First Quarter Prepayment and the Second
Quarter Prepayment, the “Prepayments”) equal to (A) the Third Quarter Maximum
Prepayment multiplied by the quotient (but no more than 1.0) of (x) the actual
Gross Restaurant Sales for the forty-week period ended October 7, 2007, divided
by (y) the Third Quarter Target, less (B) the amount of the First Quarter
Prepayment and the Second Quarter Prepayment paid to the Sellers.  In no event
will the sum of the First Quarter Prepayment, the Second Quarter Prepayment and
the Third Quarter Prepayment exceed the Third Quarter Maximum Prepayment.

(iv)          The maximum aggregate payment of the Contingent Payment through
the fifty-two week and one day period ended December 31, 2007 shall be
$3,000,000 (the “Maximum Contingent Payment”).  The threshold cumulative Gross
Restaurant Sales for the fifty-two week and one day period ended December 31,
2007 shall be $56,300,000 (the “Contingent Payment Threshold”) and the target
shall be $63,500,000 (the “Contingent Payment Target”).  Provided that the
actual Gross Restaurant Sales for the fifty-two week and one day period ended
December 31, 2007 exceed the Contingent Payment Threshold, the Buyer shall pay
to the Sellers an aggregate amount equal to (A) the Maximum Contingent Payment
multiplied by the quotient (but no more than 1.0) of (x) the actual Gross
Restaurant Sales for the fifty-two week and one day period ended December 31,
2007, divided by (y) the Contingent Payment Target, less (B) the amount of the
Prepayments paid to the Sellers.  In no event will all aggregate payments
pursuant to this Section 2.6(a) exceed $3 million.

(b)           “Gross Restaurant Sales” shall mean the total amount charged in
connection with any and all sales of food, beverages, merchandise and services
made or rendered on, in or from the Restaurants and all other sales at or
relating to the Restaurants (including receipts from public telephones, stamp
machines and vending/video machines, sales of promotional items, and redemptions
of gift certificates), for the fifty-two week and one day period ended
December 31, 2007 (or such shorter period as set forth in paragraph (a) above)
determined in accordance with GAAP.  “Gross Restaurant Sales” shall not include:

(i)            the value of meals furnished to employees or the discounted
amount of any sale to an employee of Seller (before the First Closing Date) or
Buyer (on or after the First Closing Date) (as applicable, the “Operator”);

(ii)           the amount of any sales, use, gross receipts or similar tax
imposed by any Governmental Entity directly on sales, to the extent such tax is
separately stated and collected by Operator from its customers and paid to any
governmental authorities;

(iii)          tips or gratuities paid by customers to employees;

12


--------------------------------------------------------------------------------


(iv)          any service charge separately made to customers and collected by
Operator and turned over to its employees in lieu of such employees receiving
tips or gratuities from Tenant’s patrons;

(v)           the sale of trade fixtures or movable equipment by Operator after
use thereof at the Restaurants;

(vi)          the proceeds of insurance or like settlements;

(vii)         uncollected and uncollectible accounts, walkout or bad debt
expense;

(viii)        the selling price of all merchandise returned by customers and
accepted for full credit or the amount of discounts and allowances made thereon;

(ix)           cash refunds made to customers in the ordinary course of
business;

(x)            charges paid to the issuers of credit cards and charges for check
authorization fees;

(xi)           credits given for coupons or other discounts; and

(xii)          intercompany transfers of food and/or inventory, provided no such
transfer is made to avoid paying any Contingent Payment hereunder.

(c)           Within fifteen days after the end of each fiscal quarter, the
Buyer shall prepare and deliver to the Sellers a statement (each, a “Contingent
Payment Statement”) setting forth the Gross Restaurant Sales for the fiscal
year-to-date through such fiscal quarter, including a breakdown showing the
amount of gross restaurant sales for each Restaurant, and the amount of the
payment, if any, payable to the Sellers.  The Sellers and their authorized
agents, will be granted reasonable access to the books and records of the
Restaurants and the management personnel of the Buyer for the purpose of
evaluating the information set forth in the Contingent Payment Statement.  In
the event that the Sellers dispute the Buyer’s calculation of the Gross
Restaurant Sales or the payment due, the Sellers shall notify the Buyer in
writing (a “Contingent Payment Dispute Notice”) of such dispute, setting forth
in reasonable detail the basis for such dispute.  Any such dispute shall be
resolved under the procedures set forth in Section 2.6(e).

(d)           If the Sellers either notify the Buyer of its agreement with the
Buyer’s calculation, or if the Buyer does not deliver a Contingent Payment
Dispute Notice within twenty-five days after the end of the fiscal quarter, then
the calculation of Gross Restaurant Sales and the payment due reflected in the
Contingent Payment Statement shall be deemed to be final, conclusive and binding
on the Parties, and the Buyer shall promptly (but in no event later than thirty
days after the end of each fiscal quarter) pay to the Sellers the amount shown
in the Contingent Payment Statement, by wire transfer or immediately available
U.S. funds in accordance with the written payment instructions furnished jointly
by the Sellers.  The Buyer shall have no responsibility for the allocation of
the Contingent Payment (including any Prepayment) among the Sellers.

(e)           In response to any timely Contingent Payment Dispute Notice
delivered by the Sellers, the Buyer and the Sellers shall first use their
diligent good faith efforts to mutually resolve such dispute themselves.  If the
Buyer and the Sellers are unable to resolve the dispute within thirty (30) days
after delivery of the Contingent Payment Dispute Notice, then the Buyer shall
permit (during regular business hours, and in a manner so as not to unreasonably
interfere with the normal business operations of the Buyer and/or the
Restaurants) an independent accounting firm mutually agreeable to the Sellers
and the

13


--------------------------------------------------------------------------------


Buyer (the “Auditing Accountant”) to audit the Buyer’s calculation of Gross
Restaurant Sales and the Contingent Payment.  The Buyer shall furnish the
Auditing Accountant with such documents or information as such Auditing
Accountant deems necessary to complete its audit.  The Auditing Accountant’s
audit shall be limited to the purpose of determining whether the amount of Gross
Restaurant Sales and the Contingent Payment (including any Prepayment), as set
forth in the Contingent Payment Statement, are correct.  The Buyer and the
Sellers shall cause the Auditing Accountant to use its commercially reasonable
efforts to render a written report setting forth its determination of the
correct Gross Restaurant Sales and the Contingent Payment (including any
Prepayment) within forty-five (45) days after such matters are referred to it. 
The determination of the Auditing Accountant with respect to all such matters
shall be deemed final and conclusive and shall be binding upon the Buyer and
Sellers and may be entered and enforced in any court of competent jurisdiction. 
The procedures specified in this subsection (e) shall be the sole and exclusive
procedure for resolution of the amount of Gross Restaurant Sales and the
calculation of the Contingent Payment, including any Prepayment.  In the event
that the amount of the payment as set forth in the Contingent Payment Statement
is less than the amount of the payment as determined by the Auditing Accountant
by an amount greater than five percent (5%) of the amount of the payment as
determined by the Auditing Accountant, then the fees and expenses of the
Auditing Accountant shall be borne by the Buyer; otherwise, all the fees and
expenses of the Auditing Accountant shall be the sole responsibility of the
Sellers.

2.7           Allocation of Purchase Price.  The Buyer and the Sellers hereby
agree that the Consideration shall be allocated among the Purchased Assets and
Non-Solicitation Agreements as mutually agreed among the Parties prior to the
First Closing Date.  Such allocation shall be conclusive and binding upon the
Parties for all purposes. The Parties shall not file any Tax Return or other
document with, or make any statement or declaration to, any Governmental Entity
that is inconsistent with such allocation.

2.8           Escrow Amount.

(a)           As provided in Section 2.3(b)(ii) and 2.3(d)(ii), the Buyer shall
deposit an aggregate amount of $1,000,000 of the Consideration in an escrow
account with Fidelity National Title (the “Indemnification Escrow Agent”) as
security for the Sellers indemnification obligations pursuant to  Article IX. 
Such amount shall be held and disbursed to the Sellers in accordance with the
terms of this Agreement and the Indemnification Escrow Agreement.

(b)           Prior to the date hereof, Buyer deposited in escrow an aggregate
of $1,343,374 representing the portion of the Cash Consideration allocable to
each of the Purchased Liquor Licenses, (together, the “Liquor License Escrow
Amounts”) in the amounts and with the escrow agent shown on Exhibit H.  Amounts
held for each Purchased Liquor License shall be disbursed at or following the
First Closing Date or Second Closing Date (with respect to the Topanga Real
Property Lease) to the applicable Seller upon satisfaction of all regulatory
conditions required in order to complete the final transfer of such Liquor
License from the applicable Seller to the Buyer.  In the event any Liquor
License Escrow Amount is released to Seller prior to the applicable Closing
Date, the Seller agrees to hold such amounts for the Buyer’s account until the
consummation of the applicable Closing, or, upon Buyer’s request, to return such
amounts to Buyer, in which event the amount paid by Buyer at the applicable
Closing shall be increased by the amount of the Liquor License Escrow Amount
returned to Buyer.

Article III
REPRESENTATIONS AND WARRANTIES OF THE SELLERS

As a material inducement to the Buyer to enter into and perform its obligations
under this Agreement, each Seller severally represents and warrants to the Buyer
as set forth below.

14


--------------------------------------------------------------------------------


3.1           Organization and Capitalization of the Sellers.  Such Seller is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and is qualified to do business
in every jurisdiction in which the failure to so qualify could have a Material
Adverse Effect.  Schedule 3.1 sets forth, with respect to such Seller, the type
of entity, its jurisdiction of incorporation or organization, and a list of all
states in which such Seller is qualified to do business.  Also set forth on
Schedule 3.1 is a list of the partners or stockholders of such Seller and the
current ownership percentages of each such partners or stockholder.  No other
Person has any right to or interest in the outstanding partnership interests or
capital stock of such Seller or has any right, contingent or otherwise, to
purchase, acquire or own, directly or indirectly, any partnership interest,
stock or any other equity interest in such Seller.

3.2           Authorization of Transaction.  Such Seller has all requisite power
and authority to own and operate its Restaurants and to carry on the operation
of its Restaurants as now conducted.  Such Seller has all requisite power and
authority to execute and deliver each Document to which it is a party and any
and all instruments necessary or appropriate in order to effectuate fully the
terms and conditions of each such Document and all related transactions and to
perform its obligations under each such Document.  Each Document to which such
Seller is a party has been duly and validly authorized by all necessary action
(corporate, partnership or otherwise) on the part of such Seller, and each
Document to which such Seller is a party has been duly executed and delivered by
such Seller, and constitutes the valid and legally binding obligation of such
Seller, enforceable against such Seller in accordance with its terms and
conditions, subject to applicable bankruptcy, insolvency and similar Laws
affecting the enforceability of creditors’ rights generally, general equitable
principles, the discretion of courts in granting equitable remedies and matters
of public policy.

3.3           Non-contravention.  Except as set forth on Schedule 3.3(a),
neither the execution, delivery and performance of the Documents nor the
consummation of the transactions contemplated by the Documents by such Seller,
shall (a) violate any Law to which such Seller, its Restaurants or the Purchased
Assets being transferred by such Seller is subject, (b) violate any provision of
the Fundamental Documents of such Seller, (c) violate any provision of any
Permit, including any Liquor License, (d) result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under, any
contract, agreement, instrument or other document to which such Seller is a
party or (e) result in the imposition of any Lien upon any of the Purchased
Assets.  Except as set forth on Schedule 3.3(b), such Seller is not required to
give any notice to, make any filing with, or obtain any authorization, consent,
or approval of any Governmental Entity or any consent or approval of any other
Person in order for such Seller to consummate the transactions contemplated by
the Documents.

3.4           Subsidiaries.  Such Seller does not own, directly or indirectly,
any stock, partnership or joint venture interest in, or any security or
ownership interest issued by, any other Person.

3.5           Financial Statements.

(a)           Schedule 3.5(a) contains the following financial statements
(collectively, the “Financial Statements”):

(i)            the unaudited balance sheets of such Seller at December 25, 2005
and December 31, 2006 (the December 31, 2006 balance sheet being referred to
herein as the “Year End Balance Sheet”) and the related consolidated statements
of operations, partners’ or stockholders’ equity and cash flows, for the fiscal
years ended December 25, 2005 and December 31, 2006 (the latter, referred to as
the “Most Recent Fiscal Year”); and

15


--------------------------------------------------------------------------------


(ii)           the unaudited Balance Sheet of such Seller as of March 25, 2007
(the “Latest Balance Sheet”) and the related unaudited statements of operations,
partners’ or stockholders’ equity and cash flows, for the interim period ended
March 25, 2007 (together with the Latest Balance Sheet, the “Latest Financial
Statements”).

(b)           Except as set forth in detail on Schedule 3.5(b), the Financial
Statements of such Seller fairly present in all material respects such Seller’s
financial condition, results of operations, retained earnings and changes in
cash flow as of the dates thereof and for the periods indicated thereon and have
been prepared in accordance with GAAP consistently applied throughout the
periods covered thereby, subject, in the case of the Latest Financial
Statements, to the lack of footnotes.  Such Seller has never received an
independent audit opinion with respect to the Financial Statements.

3.6           Events Subsequent to December 31, 2006.  Except as set forth on
Schedule 3.6, since December 31, 2006, (i) such Seller has operated its
Restaurants in the ordinary course consistent with past practice, (ii) such
Seller and its Restaurants, individually or in the aggregate, have not suffered
any Material Adverse Change, and:

(a)           such Seller has not accelerated, terminated, modified or amended
any agreement, contract, document, lease, or license (or series of related
agreements, contracts, leases, and licenses) involving the payment of $25,000 or
more or which is otherwise material to such Seller or the Restaurants and, to
the Knowledge of such Seller, no party to the foregoing has or intends to take
any such action;

(b)           such Seller has not experienced any damage, destruction or loss
(whether or not covered by insurance) material to any of its assets or property;

(c)           such Seller has not declared, set aside, increased or paid any
dividend, or declared or made any distribution on, or directly or indirectly
redeemed, purchased or otherwise acquired, any of its capital stock or
partnership interests;

(d)           such Seller has not entered into or amended any employment or
severance contract with any Person employed by its Restaurants or increased the
rate of compensation for or paid any bonuses to any of any its officers or
employees, except for (i) hiring of non-officer Restaurant employees in the
ordinary course of business, and (ii) immaterial raises to non-officer
Restaurant employees in the ordinary course of business consistent with past
practice;

(e)           such Seller has not paid any fee, interest, royalty or any other
payment of any kind to any Affiliate thereof;

(f)            such Seller has not incurred any indebtedness for borrowed money,
or guaranteed any such indebtedness of another Person, entered into any
agreement to maintain any financial condition of another Person or entered into
any arrangement having the economic effect of any of the foregoing, or made any
loans, advances or capital contributions to, or investments in, any other
Person;

(g)           such Seller has not mortgaged, pledged or otherwise encumbered any
Purchased Asset;

(h)           such Seller has not sold, leased, licensed, transferred, assigned
or otherwise disposed of any of its assets, tangible or intangible, other than
in the ordinary course of business to a Person who is not an Affiliate of such
Seller;

16


--------------------------------------------------------------------------------


(i)            such Seller has not made or agreed to make any capital
expenditure, other than those in the ordinary course of business and consistent
with past practices out of available cash, and except in connection with the
development of the Broadway Faire Restaurant;

(j)            such Seller has not made any acquisition of assets other than
acquisitions of inventory, supplies and equipment in the ordinary course of
business;

(k)           such Seller has not delayed or postponed the payment of accounts
payable or other Liabilities outside the ordinary course of business;

(l)            such Seller has not commenced, cancelled, compromised, waived,
released or settled any right, claim or Proceeding (or series of related rights,
claims or Proceedings);

(m)          such Seller has not granted any license or sublicense of any rights
under or with respect to any of such Seller’s Intellectual Property;

(n)           such Seller has not made or pledged to make any charitable
contribution, capital contribution or loan outside the ordinary course of
business;

(o)           none of such Seller’s Restaurants have suffered the termination,
suspension or revocation of any Liquor License or Permit necessary for the
operations of such Restaurant;

(p)           such Seller has not materially decreased the weekly average
inventory of its Restaurants or Till Cash in its Restaurants;

(q)           there has been no other occurrence, event, incident, action,
failure to act or transaction outside the ordinary course of business involving
any Seller or any of the Restaurants; and

(r)            such Seller has not committed to do any of the foregoing, and, to
such Seller’s Knowledge, no Affiliate of such Seller has done or committed to
any of the foregoing with respect to such Seller or its Restaurants.

3.7           Absence of Undisclosed Liabilities.  Such Seller has no material
Liabilities, except for (a) Liabilities reflected on the face of the liabilities
section of such Seller’s Latest Balance Sheet, (b) Liabilities under agreements,
contracts, commitments, licenses or leases which are not required to be
reflected on financial statements prepared in accordance with U.S. GAAP, (c)
Liabilities which have arisen since the date of the Latest Balance Sheet in the
ordinary course of business, and (d) Liabilities set forth on Schedule 3.7.

3.8           Legal Compliance.

(a)           In connection with the operation of the Business, since December
31, 2000, such Seller has materially complied and is in material compliance
with, and each of its Restaurants has materially complied and is in material
compliance with, all applicable Laws, Environmental and Safety Requirements,
Orders and Permits, and no Proceeding is pending or, to the Knowledge of such
Seller, threatened, alleging any failure to so comply.

(b)           Schedule 3.8(b) sets forth a list of all Permits, including Liquor
Licenses, under which such Seller is operating or bound.  Such Permits
(i) constitute all Permits used or required in the operation of the Restaurants
as presently conducted, (ii) are in full force and effect and (iii) are not
subject to any pending or, to the Knowledge of such Seller, threatened
Proceeding seeking their revocation or limitation.

17


--------------------------------------------------------------------------------


(c)           During such Seller’s operation of its Restaurants since December
31, 2000, no such Restaurant has received a citation, warning, or reprimand for,
or otherwise been notified of, any violation of any Law governing alcoholic
beverages or any Environmental and Safety Requirements or similar municipal,
state or federal Law.  To the Knowledge of such Seller, during its operation of
its Restaurants, such Seller has not served any food or foodstuff which is
claimed to have caused any illness or injury to the consumer thereof which would
reasonably be expected to have a Material Adverse Effect.

3.9           Title to Properties.

(a)           Except as set forth on Schedule 3.9(a), (i) such Seller owns good
and marketable title, free and clear of all Liens (other than Permitted Liens),
to all of its Purchased Assets, and (ii) with the exception of the Excluded
Assets, such Purchased Assets include all assets presently used by Seller in the
conduct of its Business in the ordinary course.

(b)           The facilities, equipment and other tangible assets included in
such Seller’s Purchased Assets are in good condition and repair (subject to
routine maintenance and repair for similar assets of like age), fit for their
particular purpose, and are usable in the ordinary course of such Seller’s
Business.  Such Seller owns or leases under valid leases all equipment and other
tangible assets necessary for the operation of its Restaurants as conducted as
of the date hereof and as of the date of the Latest Balance Sheet.

(c)           Except as set forth on Schedule 3.9(c), the fixed assets of such
Seller are in normal operating condition (subject to routine maintenance and
repair for similar assets of like age), to Sellers’ Knowledge no major repairs
are necessary concerning the fixed assets, and the fixed assets comply in all
material respects with applicable Laws and Environmental and Safety
Requirements.

(d)           Such Seller does not own any fee interest in real property, other
than Morite’s ownership of the fee interest in the real property for the
Coalinga Restaurant.

(e)           Schedule 3.9(e) contains a complete and accurate list of all real
property leased by such Seller (the “Leased Real Property”), separated by
Restaurant location, listing the street address of such property, as well as all
buildings and other structures and material improvements located on such Leased
Real Property, the commencement and expiration dates, the current base and
percentage rent payments, the name and address of the lessor and any requirement
of consent of the lessor to assignment, if any, and a description of uses of and
facilities on such Leased Real Property.  Except for Morite’s ownership of the
real property used in connection with the Coalinga Restaurant, the Leased Real
Property constitutes all real properties used or occupied by such Seller in
connection with the operation of the Restaurants.  With respect to the Leased
Real Property, such Seller is the owner and holder of all of the leasehold
estates purported to be granted by such lease, and each lease is in full force
and effect and constitutes a valid and binding obligation of such Seller.  Such
Seller has delivered to the Buyer true and complete copies of all leases to
which it is a party and referred to in Schedule 3.9(e) (the “Real Property
Leases”).  In addition, except as set forth in Schedule 3.9(e):

(i)            such Seller has not entered into any subleases with respect to
the Real Property Leases;

(ii)           the security deposit for each of such Seller’s Real Property
Leases is in the form of cash and such Seller has not received notice from the
landlord of any deduction against such security deposit;

18


--------------------------------------------------------------------------------


(iii)          rent under each of such Seller’s Real Property Leases has been
paid through the most current month due, and no rent is being held by the
landlord thereunder more than one month in advance;

(iv)          no default, or events which with the passage of time or giving of
notice would constitute a default, exists under any of such Seller’s Real
Property Leases;

(v)           all improvements required to be made by the landlord under such
Seller’s Real Property Leases or by any Governmental Entity have been made, and
such Seller has accepted possession of the Leased Real Property;

(vi)          no brokerage fees or commissions are outstanding with respect to
such Seller’s Leased Real Property;

(vii)         such Seller has received no written notice of a violation of law
with respect its Leased Real Property, including, without limitation, the
Americans with Disabilities Act;

(viii)        such Seller has received no written notice from any party
objecting to such Seller’s current use of the Leased Real Property;

(ix)           such Seller has not waived, orally or in writing, any provisions
of its Real Property Leases; and

(x)            there are no current obligations of such Seller to repair or
improve any of its Leased Real Property and no obligations of such Seller that
may require any repair or improvement to any of its Leased Real Property upon
transfer, assignment or sale of its Restaurant or any interest in its Leased
Real Property.

(f)            With respect to such Seller’s Leased Real Property, except as set
forth in Schedule 3.9(f):

(i)            such Seller has not received written notice that any portion
thereof is subject to any pending condemnation Proceeding by any public or
quasi-public authority and, to the Knowledge of such Seller, there is no
threatened condemnation Proceeding with respect thereto;

(ii)           no notice of any increase in the assessed valuation of such
Leased Real Property and no notice of any contemplated special assessment has
been received by such Seller and, to the Knowledge of such Seller, there is no
threatened increase in the assessed valuation or special assessment pertaining
to such Leased Real Property;

(iii)          there are no leases or other agreements, written or oral, to
which such Seller is a party, granting to any party or parties (other than a
Seller) the right of use or occupancy of any portion of any parcel of such
Leased Real Property;

(iv)          other than the Sellers, there are no parties in possession of any
of such Leased Real Property;

(v)           there have been no discussions or correspondence with the
respective landlords of such Leased Real Property concerning renewal terms
therefor of which the Buyer has not been notified; and

19


--------------------------------------------------------------------------------


(vi)          the physical condition of such Leased Real Property is sufficient
to permit the continued operation of such Seller’s Restaurants as presently
conducted subject to the provision of usual and customary maintenance and repair
performed in the ordinary course with respect to similar properties of like age
and construction.

3.10         Inventory.  Such Seller’s Inventory is saleable or usable in the
ordinary course of business for its intended use by such Seller and, subject to
any reserves set forth on such Seller’s Latest Balance Sheet, none of such
Inventory is obsolete, damaged, or defective.

3.11         Franchise Agreements.  Such Seller has performed in all material
respects its obligation to pay royalties to the Buyer as required pursuant to
its Franchise Agreements.  Such Seller has performed in all material respects
its obligations under its Franchise Agreement to expend the required amount for
media advertising from January 1, 2006 through the Closing Date.

3.12         Tax Matters.  Such Seller (A) has timely paid all Taxes required to
be paid by it through the date hereof (including any Taxes shown due on any Tax
Return) and (B) has filed or caused to be filed in a timely manner (within any
applicable extension periods) all Tax Returns required to be filed by it with
the appropriate Governmental Entities in all jurisdictions in which such Tax
Returns are required to be filed, and all such Tax Returns are true and
complete.  Except as set forth in Schedule 3.12, (i) there are no Liens for
Taxes on such Seller’s Purchased Assets other than Permitted Liens, and such
Seller has not been notified by the Internal Revenue Service or any other taxing
authority that any issues have been raised (and are currently pending) by the
Internal Revenue Service or any other taxing authority in connection with any
Tax Return of such Seller, and no waivers of statutes of limitations have been
given or requested with respect to such Seller; (ii) there are no pending Tax
audits of any Tax Returns of such Seller; (iii) to such Seller’s Knowledge, no
unresolved deficiencies or additions to Taxes have been proposed, asserted or
assessed against such Seller; (iv) such Seller has made full and adequate
provision on its Latest Balance Sheet for all Taxes payable by it for all
periods prior to the date of the Latest Balance Sheet; (v) such Seller has not
and will not incur any Tax Liability from and after the date of its Latest
Balance Sheet other than Taxes incurred in the ordinary course of business;
(vi) such Seller has complied in all material respects with all applicable Laws
relating to the collection or withholding of Taxes (such as sales Taxes or
withholding of Taxes from the wages of employees), and such Seller is not liable
for any Taxes for failure to comply with such Laws; (vii) such Seller is not now
and has not been a party to any Tax sharing agreement; (viii) none of such
Seller’s Assumed Liabilities includes an obligation to make (or possibly make)
any payments that will be non-deductible under, or would otherwise constitute a
“parachute payment” within the meaning of, Section 280G of the Code (or any
corresponding provision of state, local or foreign income Tax law); (ix) such
Seller has not agreed to and is not required to make any adjustments pursuant to
Section 481 of the Code, and the Internal Revenue Service has not proposed to
such Seller any such adjustments or changes in such Seller’s accounting methods;
(x) such Seller does not have any liability for the Taxes of any other Person
under any provision of applicable law or regulation, by contract, as transferee
or successor, or otherwise; (xi) upon consummation of the transactions
contemplated by the Documents, none of such Seller’s Purchased Assets will be
subject to the “anti-churning” rules of Code Section 197(f)(9); and (xii) such
Seller is not a “foreign person” for purposes of Code Section 1445.

3.13         Intellectual Property.

(a)           Schedule 3.13(a) identifies (i) all Intellectual Property used by
such Seller in connection with its Business (other than Excluded Assets),
(ii) each license, agreement or other permission which such Seller or any of its
Affiliates has granted to any third party with respect to such Intellectual
Property, and (iii) each item of Intellectual Property that any third party owns
and that such Seller uses in

20


--------------------------------------------------------------------------------


connection with the operation of its Restaurants pursuant to license,
sublicense, agreement or permission (clauses (ii) and (iii) are collectively
referred to as “Licensed Intellectual Property”).

(b)           Except as set forth on Schedule 3.13(b),

(i)            Neither such Seller nor, to such Seller’s Knowledge, any of its
Affiliates has interfered with, infringed upon, misappropriated or otherwise
come into conflict with any Intellectual Property rights of third parties or
committed any acts of unfair competition, and neither such Seller nor, to such
Seller’s Knowledge, any of its Affiliates has received any charge, complaint,
claim, demand or notice alleging any such interference, infringement,
misappropriation, conflict or act of unfair competition;

(ii)           Such Seller owns, has the right to use, sell, license and dispose
of, and has the right to bring actions for the infringement of, and, where
necessary, has made timely and proper application for, all Intellectual Property
(other than the Licensed Intellectual Property) used in the operation of such
Seller’s Restaurants as currently conducted and, to the Knowledge of the Seller,
such rights to use, sell, license, dispose of and bring actions are exclusive
with the respect to such Intellectual Property (other than the Licensed
Intellectual Property);

(iii)          there are no royalties, honoraria, fees or other payments payable
by such Seller or its Affiliates to any Person by reason of the ownership, use,
license, sale or disposition of such Intellectual Property;

(iv)          no activity, service or procedure currently conducted by such
Seller or its Affiliates violates any agreement governing the use of Licensed
Intellectual Property;

(v)           such Seller has taken commercially reasonable and practicable
steps designed to safeguard and maintain the secrecy and confidentiality of, and
its proprietary rights in, all Intellectual Property;

(vi)          neither such Seller nor any of its Affiliates has sent to any
third party in the past five years or otherwise communicated to another Person
any charge, complaint, claim, demand or notice asserting infringement or
misappropriation of, or other conflict with, any Intellectual Property right of
such Seller by such other Person or any acts of unfair competition by such other
Person, nor, to the Knowledge of such Seller, is any such infringement,
misappropriation, conflict or act of unfair competition occurring or threatened;
and

(vii)         to the Knowledge of such Seller, its consummation of the
transactions contemplated by the Documents will not adversely impact any of the
Intellectual Property utilized in the operation of the Restaurants.

3.14         Contracts

(a)           Schedule 3.14(a) is a complete and accurate list of each written
or oral:

(i)            contract, agreement, commitment, understanding or arrangement to
which either Seller is a party involving the payment or receipt of $25,000 or
more in any twelve-month period;

(ii)           contract for the employment of any officer, employee, or other
Person providing services to either Seller’s Restaurant on a full-time,
part-time, consulting or other basis;

21


--------------------------------------------------------------------------------


(iii)          instrument, agreement or indenture relating to Funded
Indebtedness or to mortgaging, pledging or otherwise subjecting either Seller’s
assets to Lien;

(iv)          guarantee of any obligation of a Seller for borrowed money or
otherwise;

(v)           agreement with respect to the lending of funds by either Seller;

(vi)          lease or agreement (other than the Real Property leases) under
which either Seller is the lessee of or the holder or operator of any real or
personal property owned by any other party;

(vii)         lease or agreement under which either Seller is the lessor of or
permits any third party to hold or operate any real or personal property owned
or controlled by such Seller;

(viii)        assignment, license or agreement with respect to any form of
intangible property of either Seller, including, without limitation, any
Intellectual Property or confidential information;

(ix)           contract or group of related contracts with the same party for
the purchase or sale of products or services for use in either Seller’s
Restaurants;

(x)            contract containing bonding, insurance or other similar
requirements relating to the operation of either Seller’s Restaurants;

(xi)           contract with any Affiliate of such Seller relating to the
operation of such Seller’s Restaurants; or

(xii)          contract for the lease of capital equipment that, in accordance
with GAAP, is required to be capitalized on the Financial Statements.

(b)           Each item listed on Schedule 3.14(a) (each, a “Contract”) is valid
and enforceable against such Seller and, to the Knowledge of such Seller, the
other parties thereto.  Such Seller has performed in all material respects all
obligations required to be performed by it and is not in material default under
or in material breach of nor in receipt of any claim of material default or
material breach under any such Contract; and no event has occurred which with
the passage of time or the giving of notice or both would result in such
Seller’s material default or material breach under any such Contract.  To the
Knowledge of such Seller, no other party to any such Contract is in default
under or in breach of such document.  Such Seller has supplied the Buyer with a
true, correct and complete copy of each of the Contracts, together with all
amendments, waivers or other changes thereto, and a complete description of all
oral agreements to which such Seller is a party.

3.15         Insurance.  Schedule 3.15 lists and briefly describes each
insurance policy, self insurance arrangement and bonding arrangement maintained
by such Seller with respect to the properties, assets and business of its
Restaurants (including, without limitation, any bonding arrangement required
under any contract or applicable Law), and all currently pending claims
thereunder.  All of such Seller’s insurance policies and bonding arrangements
are in full force and effect, and such Seller is not in default with respect to
its obligations under any of such insurance policies or bonding arrangements. 
Such Seller has not received any notification of cancellation or modification of
any of such insurance policies or bonding arrangements and does not have any
claim outstanding which could be expected to cause a material increase in such
Seller’s insurance rates.  To the Knowledge of such Seller, there are no facts
or circumstances which exist that might relieve any insurer under such insurance
policies or bonding arrangements of its obligations to satisfy in full all
claims thereunder.

22


--------------------------------------------------------------------------------


3.16         Litigation.  Except as set forth on Schedule 3.16, there are no
Proceedings pending or, to the Knowledge of such Seller, threatened against such
Seller which relate to or could affect the operations or financial results of
its Restaurants and, to the Knowledge of such Seller, there is no Basis for any
of the foregoing.  Schedule 3.16 also sets forth all Proceedings (or threatened
Proceedings known to Seller) involving such Seller during the last five years
which (i) alleged serious criminal conduct by such Seller, (ii) resulted in such
Seller paying or receiving an amount in excess of $15,000 in connection with the
adjudication or compromise of any Proceeding related to the operation of a
Restaurants or (iii) had a Material Adverse Effect on such Seller.

3.17         Employees.

(a)           Schedule 3.17(a) lists all current employees at such Seller’s
Restaurants whose annual compensation for 2006 exceeded or whose annual
compensation for 2007 is expected to exceed $100,000, their permanent
classifications (if applicable), their current hourly rates of compensation or
base salaries (as applicable), their total 2006 compensation and 2007
compensation through March 31, 2007, the commencement date of their employment,
and accrued bonus, accrued sick leave and accrued vacation benefits as of such
Seller’s Latest  Balance Sheet Date.  In addition, to the extent any current
employees of such Seller are on leaves of absence, Schedule 3.17(a) indicates
the nature of such leave of absence and each such employee’s anticipated date of
return to active employment.  No executive, key employee or group of employees
of such Seller listed on Schedule 3.17(a) has indicated any plans to
(i) terminate employment (other than immediately after the First Closing in
order to accept employment with the Buyer) or (ii) not accept employment with
the Buyer immediately after the First Closing.

(b)           To such Seller’s Knowledge, such Seller has complied with all Laws
relating to the hiring of employees and the employment of labor, including
provisions thereof relating to immigration and citizenship (including proper
completion and processing of Forms I-9 for all employees), wages, hours, equal
opportunity, work safety, working conditions, employment of minors, collective
bargaining and the payment of social security and other Taxes.  To the Knowledge
of such Seller, there are no material labor relations problems with respect to
its Restaurants (including, without limitation, any union organization
activities, threatened or actual strikes or work stoppages or material
grievances).  To the Knowledge of such Seller, there has been no criminal
activity or the prior conviction, indictment, guilty plea or plea of nolo
contendere on the part of any of its Restaurants’ employees or any other actual
or alleged activity or actions of any such employees that could reasonably be
expected to disqualify any such employee or such Seller from providing services
to any current or potential customers.

(c)           Except as set forth on Schedule 3.17(c), (i) such Seller is not
delinquent in payments to any of the employees at its Restaurants for any wages,
salaries, commissions, bonuses or other direct compensation for any services
performed by them to date or amounts required to be reimbursed to such
employees, and upon termination of the employment of any such employees, neither
the Buyer nor such Seller will by reason of anything done prior to the First
Closing be liable to any of such employees for severance pay or any other
payments, (ii) there is no employment or wage and hour claim pending or, to the
Knowledge of such Seller, threatened against or involving its Restaurants, (iii)
there is no claim with the U.S. Equal Employment Opportunity Commission or
similar Governmental Entity pending or, to the Knowledge of such Seller,
threatened against or involving its Restaurants, (iv) there is no unfair labor
practice complaint against such Seller pending before the National Labor
Relations Board or any other Governmental Entity relating to labor practices at
its Restaurants, (v) there is no labor strike, material dispute, slowdown or
stoppage actually pending or, to the Knowledge of such Seller, threatened
against or involving its Restaurants, (vi) no labor union currently represents
the employees of such Seller’s Restaurants, (vii) to the Knowledge of such
Seller, no labor union has taken any action with respect to organizing the
employees of its Restaurants, and (vii) neither any grievance that might result
in a Material Adverse Effect nor any arbitration proceeding arising out of or
under collective bargaining agreements is

23


--------------------------------------------------------------------------------


pending and no claim thereto has been asserted against such Seller.  Such Seller
is not a party to or bound by any collective bargaining agreement, union
contract or similar agreement.

(d)           Neither the execution and delivery of this Agreement by such
Seller, nor such Seller’s consummation of the Transactions contemplated hereby
will (i) result in any payment (including, without limitation, severance,
unemployment compensation, golden parachute, bonus or otherwise) becoming due to
any director, manager or employee of such Seller, under any Plan or otherwise;
(ii) increase any benefits otherwise payable under any Plan or otherwise; or
(iii) result in the acceleration of the time of payment or vesting of any such
benefits.

(e)           To Seller’s Knowledge, no valid claim may be asserted by any third
party against such Seller or any of the Designated Persons (as hereinafter
defined) with respect to (i) the employment by, or association with such
Seller’s Restaurants of any of the present officers or employees of or
consultants to such Seller (said officers, employees and/or consultants being
hereinafter collectively referred to as the “Designated Persons”) or (ii) the
use, in connection with the Restaurants, by any of the Designated Persons of any
information which such Seller or any of the Designated Persons is prohibited
from using, in each case under any prior agreements, arrangements or other
preexisting set of facts, including, without limitation, any such agreement or
arrangement between any of the Designated Persons, or any legal or equitable
considerations applicable to, among other things, unfair competition, trade
secrets or proprietary information.

3.18         Employee Benefits.

(a)           Employee Benefit Plans.  Schedule 3.18(a) sets forth a true and
complete list of all of such Seller’s Employee Benefit Plans (as used in this
Section 3.18, the “Plans”) (i) that cover any present or former employees of its
Restaurants (A) that are, or within the six year period prior to the date of
this Agreement, were maintained, sponsored or contributed to by such Seller or
(B) with respect to which such Seller is, could be or was, within the six year
period prior to the date of this Agreement, obligated to contribute or has any
Liability or potential Liability, whether direct or indirect or (ii) with
respect to which such Seller has any Liability or potential Liability on account
of the maintenance or sponsorship thereof or contribution thereto by any present
or former ERISA Affiliate of such Seller.

(b)           Administration and Compliance of the Plans.  With respect to each
Plan of such Seller:

(i)            all required, declared or discretionary (in accordance with
historical practices) payments, premiums, contributions, reimbursements or
accruals for all periods ending prior to or as of the First Closing Date have
been made or properly accrued on such Seller’s Latest Balance Sheet or, with
respect to accruals properly made after the date of its Latest Balance Sheet, on
the books and records of such Seller;

(ii)           there is no unfunded Liability relating to such Plan which is not
reflected on the Latest Balance Sheet of such Seller or, with respect to
accruals properly made after the date of the Latest Balance Sheet, on the books
and records of such Seller;

(iii)          such Seller has timely deposited all amounts withheld from
employees for pension, welfare or other benefits into the appropriate trusts or
accounts, and no contribution, premium payment or other payment has been or will
be made in support of the Plan that is in excess of the allowable deduction for
federal income Tax purposes for the year with respect to which the contribution
was made or will be made (whether under Section 162, Section 280G, Section 404,
Section 419, Section 419A of the Code or otherwise);

24


--------------------------------------------------------------------------------


(iv)          there have been no material violations of ERISA or other
applicable Law, including, but not limited to, rules and regulations promulgated
by the Department of Labor, the Pension Benefit Guaranty Corporation, and the
Department of Treasury, in the Plan’s administration;

(v)           there have been no transactions prohibited by Section 406 of ERISA
or Section 4975 of the Code; no fiduciary (as defined in Section 3(21) of ERISA)
has any Liability for breach of fiduciary duty or any other failure to act or
comply in connection with the administration of the Plan or investment of Plan
assets;

(vi)          no claim, action, suit, proceeding, hearing or investigation with
respect to the administration of the Plan or the investment of Plan assets
(other than routine claims for benefits) is pending or, to the Knowledge of such
Seller, threatened; and to the Knowledge of such Seller, there is no Basis for
any such action, suit, proceeding, hearing, or investigation;

(vii)         such Plan is not currently under examination or audit by the
Department of Labor, the Internal Revenue Service, or any other Governmental
Entity, no matter is pending before the Internal Revenue Service with respect to
such Plan under the Internal Revenue Service Employee Plans Compliance
Resolution System Voluntary Correction Program or Audit Closing Agreement
Program, and with respect to such Plan, such Seller has no liability (either
directly or as a result of indemnification) for (and the transactions
contemplated by this Agreement will not cause any liability for):  (A) any
excise Taxes under Section 4971 through Section 4980B, Section 4999, Section
5000 or any other Section of the Code, (B) any penalty under Section 502(i),
Section 502(l), Part 6 of Title I or any other provision of ERISA or (C) any
excise Taxes, penalties, damages or equitable relief as a result of any
prohibited transaction, breach of fiduciary duty or other violation under ERISA
or any other applicable Law;

(viii)        such Seller has classified all individuals (including but not
limited to independent contractors and leased employees) appropriately under its
Plan; if any individuals have not been appropriately classified under such Plan
or if such Seller’s classification is later determined to be erroneous or is
retroactively revised, such error in classification will not cause such Seller
or the affected Plan to incur any liability, loss or damage;

(ix)           if the Plan is intended to be “qualified,” within the meaning of
Section 401(a) of the Code, the Plan is either (A) a prototype plan entitled to
rely on the opinion letter issued by the Internal Revenue Service as to the
qualified status of such Plan under Section 401(a) of the Code to the extent
provided in Revenue Procedure 2005-16 or (B) has been determined by the Internal
Revenue Service to be so qualified and the related trusts are exempt from Tax
under Section 501(a) of the Code, and nothing has occurred that has or could
reasonably be expected to adversely affect such reliance, qualification or
exemption;

(x)            if the Plan is a “nonqualified deferred compensation plan” (as
defined in Section 409A(d)(1) of the Code): (A) it has been operated since
January 1, 2005 in good faith compliance with Section 409A of the Code, IRS
Notice 2005-1, and the proposed regulations under Section 409A of the Code; (B)
it has not been materially modified (as determined under the proposed
regulations) after October 3, 2004, if it was in effect prior to January 1,
2005; (C) no event has occurred in relation to such Plan that would be treated
by Section 409A(b) of the Code as a transfer of property for purposes of Section
83 of the Code; and (D) no stock option, equity unit option, or stock
appreciation right granted under the Plan has an exercise price or measurement
floor that has been or may be less than the fair market value of the underlying
stock or equity units (as the case may be) as of the date such option or stock
appreciation right was granted or has any feature for the deferral of
compensation other than the deferral of recognition of income until the later of
exercise or disposition of such option or stock appreciation right;

25


--------------------------------------------------------------------------------


(xi)           if the Plan is a “group health plan” within the meaning of
Section 5000 of the Code, the Plan has been maintained in compliance with
Section 4980B of the Code and Title I, Part 6 of ERISA (collectively, “COBRA”)
and no tax payable on account of Section 4980B of the Code has been or is
expected to be incurred;

(xii)          except as may be required under Laws of general application, the
Plan does not obligate such Seller to provide any employee or former employee,
or their spouses, family members or beneficiaries, any post-employment or
post-retirement health or life insurance, accident or other “welfare-type”
benefits;

(xiii)         such Seller has provided the Buyer with true and complete copies,
to the extent applicable, of all documents pursuant to which the Plan is
maintained and administered, the most recent summary plan description, the four
most recent annual reports (Form 5500 and attachments) and financial statements
attached thereto, and all governmental rulings, determinations, and opinions
(and pending requests therefor) issued to the Plan or on which the Plan relies;
and

(xiv)        all reports and filings with Governmental Entities (including the
Department of Labor, the IRS and the SEC) required in connection with the Plan
have been timely made, and all disclosures and notices required by Law or Plan
provisions to be given to participants and beneficiaries in connection with each
Plan have been properly and timely made.

(c)           Multiemployer Plans, Etc.  Neither such Seller nor any of its
ERISA Affiliates are or have ever maintained or been obligated to contribute to
a Multiple Employer Plan, a Multiemployer Plan, a Defined Benefit Pension Plan
or a Plan subject to the minimum funding standards under Section 302 of ERISA or
Section 412 of the Code.

(d)           Effect of the Agreement.  The consummation of the transactions
contemplated by this Agreement will not (i) cause such Plan to increase benefits
payable to any participant or beneficiary, (ii) entitle any current or former
employee of such Seller to severance pay, unemployment compensation or any other
payment, benefit or award or (iii) accelerate or modify the time of payment or
vesting.

3.19         Environment and Safety.

(a)           Such Seller has complied and is in compliance with all
Environmental and Safety Requirements (including without limitation all permits,
licenses and other authorizations that may be required thereunder) for the
occupation of its Leased Real Property and the operation of its Restaurants or
otherwise related to its Leased Real Property or the operations of its
Restaurants.  Such Seller has accurately prepared and timely filed with the
appropriate Governmental Entities all reports, notifications and filings
required pursuant to Environmental and Safety Requirements affecting its Leased
Real Property or Restaurants.  With respect to such Leased Real Property and
Restaurants, such Seller has not received any notice of any action, suit,
proceeding, hearing, investigation, charge, complaint, claim, demand or notice
against it alleging any violation of, any liability (contingent or otherwise) or
any corrective or remedial obligation under any Environmental and Safety
Requirements or involving any of its current or past operations or any Leased
Real Property used by such Seller.  With respect to such Leased Real Property
and Restaurants, such Seller has not expressly or, to such Seller’s Knowledge,
by operation of law, assumed, undertaken or become subject to any Liability of
any other Person under any Environmental and Safety Requirements.  To such
Seller’s Knowledge, none of the following currently exists, has existed during
Seller’s occupancy, has ever existed at the Leased Real Property: 
(i) underground storage tanks, (ii) asbestos-containing material in any form or
condition, (iii) materials or equipment containing polychlorinated biphenyls or
(iv) landfills, surface impoundments or disposal areas.  No Environmental Lien
has attached to any Leased Real Property.  Such Seller has not been notified
that

26


--------------------------------------------------------------------------------


it is potentially responsible or liable under or received any requests for
information or other correspondence concerning its Leased Real Property or
Restaurants under CERCLA or any similar law.  Regarding the Leased Real Property
or the Restaurants, such Seller has not entered into or received any Orders
pursuant to Environmental and Safety Requirements and under which there are
continuing obligations.

(b)           Neither such Seller nor, to its Knowledge, any previous owner or
operator of the Leased Real Property, has treated, stored, disposed of, arranged
for or permitted the disposal of, transported, handled or released any
substance, including without limitation any hazardous substance, or owned or
operated any property or facility (and no such property or facility is
contaminated by any such substance) in a manner that has given or would give
rise to Liabilities pursuant to CERCLA, SWDA or any other Environmental and
Safety Requirement, including any Liability for response costs, corrective
action costs, personal injury, property damage, natural resources damage or
attorney fees, or any investigative, corrective or remedial obligations.  The
transactions contemplated by this Agreement do not impose upon such Seller any
obligations under any Environmental and Safety Requirements for site
investigation or cleanup, or notification to any Governmental Entities or third
parties.  No known past or present facts, events or conditions relating to the
Leased Real Property or the Restaurants of such Seller would prevent compliance
by such Seller or the Buyer with, or give rise to any Liability or
investigatory, corrective or remedial obligation of the Buyer with respect to,
Environmental and Safety Requirements, including, without limitation, any
Liability related to environmental contamination or violations of health and
safety requirements.

(c)           Such Seller has provided the Buyer with true, correct, and
complete copies of all environmental reports and studies in the possession,
custody or control of such Seller with respect to the operation of its
Restaurants or any of its Leased Real Property and, to the Knowledge of such
Seller, there are no other environmental reports or studies with respect
thereto.

3.20         Suppliers.  Schedule 3.20 lists the ten largest suppliers of
materials, products or services to the Sellers, taken as a whole, during the
12-month period ended December 31, 2006.  Except as set forth on Schedule 3.20,
no such supplier has terminated or significantly reduced its business such
Seller in the last 12 months.  Such Seller has not received any notice and does
not otherwise have any reason to believe that any of the suppliers listed in
Schedule 3.20 intends to terminate or reduce its business with such Seller.

3.21         Accounts and Notes Payable.  There are no accounts or notes payable
in connection with the operation of such Seller’s Restaurants that have not been
paid within 30 days of the invoice date.

3.22         Regulatory Compliance.  Since December 31, 2000, no Governmental
Entity regulating such Restaurants has commenced, or to the Knowledge of such
Seller, threatened to commence, any investigation or proceeding relating to the
operation of such Restaurants, and such Seller has not been responsible for,
subject to, become aware or otherwise been notified of, and does not now have
any Liability (and to the Knowledge of such Seller there is no Basis for any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim or demand against it giving rise to any Liability), arising out
of any injury to individuals, animals or property as a result of or in
connection with any of the services performed by such Seller or any food or
beverage sold at such Restaurants.

3.23         Insider Interests.  Except for compensation to regular employees of
such Seller’s Restaurants, no current or former Affiliate of such Seller, is
now, or has been during the last five fiscal years, (i) a party to any
transaction or contract involving such Restaurants, (ii) indebted in respect of
any such Restaurant, or (iii) the direct or indirect owner of an interest in any
Person which is a present or potential competitor, supplier or lessor to such
Restaurant (other than non-affiliated holdings in publicly held

27


--------------------------------------------------------------------------------


companies), nor does any such Person receive income from any source which should
properly accrue to such Seller.  Except as set forth on Schedule 3.23, neither
such Seller nor any Affiliate of such Seller is a guarantor or otherwise liable
for any Liability (including indebtedness) of such Seller or related to the
operations of its Restaurants.

3.24         Improper Payments.  Neither such Seller nor any manager, officer,
employee, agent or any other Person acting on its behalf, has directly or
indirectly, given or agreed to give any money, gift or similar benefit (other
than legal price concessions to customers in the ordinary course of business) to
any customer, supplier, employee or agent of a customer or supplier, or official
or employee of any Governmental Entity or other Person who was, is, or may be in
a position to help or hinder the operations of such Seller’s Restaurants (or
assist in connection with any actual or proposed transaction) that might subject
such Seller or its Affiliates to any damage or penalty in any Proceeding.

3.25         Brokers.  No agent, broker, investment banker, Person or firm has
acted on behalf, or under the authority, of such Seller or will be entitled to
any fee or commission directly or indirectly from the Buyer or such Seller in
connection with any of the transactions contemplated hereby.

3.26         Restaurant Operations.  There is no pending, or to the Knowledge of
such Seller, threatened or proposed proceeding or governmental action to modify
the zoning classification of, or to condemn or take by the power of eminent
domain (or to purchase in lieu thereof), or to impose special assessments on, or
otherwise to take or restrict in any way the right to use, alter or occupy all
or any part of any of such Seller’s Restaurants in any material respect.

3.27         Gift Cards.   Such Seller’s Latest Balance Sheet reflects all
liabilities of such Seller with respect to gift cards, except for liabilities
with respect to gift cards sold in the ordinary course of business after the
date of the Latest Balance Sheet.  Since the inception of the gift card program,
such Seller has not recorded any revenue with respect to sales of gift cards
other than amounts recorded upon redemption of the gift card.

3.28         Disclosure.

(a)           No representation or warranty of such Seller in this Agreement
(including the Schedules attached hereto) omits to state a material fact
necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading.

(b)           There is no fact known to such Seller that has specific
application to such Seller or its Restaurants (other than general economic or
industry conditions) that materially adversely affects or, as far as such Seller
can reasonably foresee, materially threatens, the assets, business, prospects,
financial condition, or results of operations of such Seller or its Restaurants
that has not been set forth in this Agreement including the Schedules.

Article IV
REPRESENTATIONS AND WARRANTIES OF BUYER

As a material inducement to the Sellers to enter into and perform their
obligations under this Agreement, the Buyer represents and warrants to the
Sellers as follows:

4.1           Organization.  The Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada.

28


--------------------------------------------------------------------------------


4.2           Authorization of Transaction.  The Buyer has full power and
authority to execute and deliver each Document to which it is a party and any
and all instruments necessary or appropriate in order to effectuate fully the
terms and conditions of the Documents and all related transactions and to
perform its obligations under the Documents.  Each Document to which the Buyer
is a party has been duly authorized by all necessary corporate action on the
part of the Buyer and has been duly executed and delivered by the Buyer and
constitutes the valid and legally binding obligation of the Buyer, enforceable
against the Buyer in accordance with its terms and conditions, subject to
applicable bankruptcy, insolvency and similar Laws affecting the enforceability
of creditors’ rights generally, general equitable principles, the discretion of
courts in granting equitable remedies and matters of public policy.

4.3           No Restrictions Against Purchase of Assets.  Neither the
execution, delivery and performance of the Documents nor the consummation of the
transactions contemplated thereby, nor compliance by the Buyer with any of the
provisions thereof, will (i) violate, conflict with, or result in a material
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under any of the
terms, conditions or provisions of the Fundamental Documents of the Buyer, or
under any note, bond, mortgage, indenture, deed of trust, or other agreement to
which the Buyer is bound, or by which the Buyer or any of its properties or
assets may be bound or affected, which in either case would prevent the
consummation by the Buyer of the transactions contemplated hereby or by the
Documents, or (ii) violate any Law applicable to the Buyer or any of its
properties or assets which would prevent the Buyer’s consummation of the
transactions contemplated hereby or by the Documents.  No consent or approval
by, notice to, or registration with, any Governmental Entity is required on the
part of the Buyer in connection with the execution and delivery of this
Agreement or the consummation by the Buyer of the transactions contemplated
hereby which would prevent the Buyer’s consummation of the transactions
contemplated hereby.

4.4           Disclosure.  No representation or warranty of the Buyer in this
Agreement (including the Schedules attached hereto) omits to state a material
fact necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading.

4.5           Funds. Buyer will have at each Closing, sufficient funds necessary
to consummate the transactions contemplated hereby.

Article V
PRE-CLOSING COVENANTS

5.1           Employees.  Within five (5) days of the date hereof, Buyer shall
notify Sellers in writing of the employees that will not be offered employment
by Buyer following the Transaction.  Any severance amounts to be paid to such
employees shall be determined and paid by Sellers.

5.2           Cooperation and Best Efforts to Complete Transaction.

(a)           Each Party shall cooperate with the other and use its reasonable
best efforts to (i) obtain all necessary and appropriate consents and
authorizations of third parties and Government Entities to the Transactions
contemplated hereunder, (ii) satisfy all requirements prescribed by law, and all
conditions set forth in this Agreement for the consummation of the Transactions
contemplated herein, and (iii) effect the Transactions contemplated herein in
accordance with this Agreement at the earliest practicable date.

(b)           Sellers shall not interfere with Buyer’s efforts to cause key
employees of the Restaurants (defined as employees performing the functions of
general manager, assistant manager, and kitchen manager) to remain as employees
of Buyer following the Transaction.

29


--------------------------------------------------------------------------------


(c)           Sellers shall use commercially reasonable efforts to obtain an
estoppel certificate from each landlord under the Assumed Real Property Leases,
certifying that the Assumed Real Property Lease is in full force and effect with
no defaults, the date to which rent under the Assumed Real Property Lease has
been paid, and such other information as reasonably requested by Buyer, in form
and substance reasonably satisfactory to Buyer.

5.3           Conduct of Restaurants By Sellers Prior to the Closing Date. 
During the period from the date of this Agreement to the First Closing Date, the
Sellers shall operate the Restaurants as they are currently being operated and
only in the ordinary course.

(a)           Without limiting the generality of the foregoing, during the
period from the date of this Agreement to the First Closing Date, the Sellers
shall:

(i)            use commercially reasonable efforts to preserve and maintain the
services of their employees, their relationships with suppliers and customers;

(ii)           use commercially reasonable efforts to preserve their current
level of sales volume;

(iii)          maintain their existing policies of insurance at current levels;

(iv)          maintain the Purchased Assets in normal operating condition;

(v)           purchase and maintain inventories for each Restaurant in such
quantities and quality as necessary to operate the Restaurants in accordance
with Seller’s historical practice;

(vi)          make all payments for rent or other amounts due under the Real
Property Leases when such payments become due; and

(vii)         continue the development and construction of the Broadway Faire
Restaurant in the ordinary course of business.

(b)           Without limiting the generality of the foregoing, during the
period from the date of this Agreement to the First Closing Date, without the
prior written consent of the Buyer, the Sellers shall not:

(i)            enter into, terminate or materially modify or amend any
agreement, contract, document, lease or license (or series of related
agreements, contracts, leases or licenses) involving the payment of $25,000 or
more, or waive, release, compromise or assign any material rights or claims
except for (i) the purchase of inventory in the ordinary course of business
under existing contracts without alteration or amendment, (ii) individual
purchase order for one-time, spot purchases and (iii) the Topanga Lease
Extension;

(ii)           declare, set aside, increase or pay any dividend, or declare or
make any distribution on, or directly or indirectly redeem, purchase or
otherwise acquire, any capital stock or partnership interests, other than
amounts that will not in the aggregate, adversely affect the Sellers’ ability to
operate the Restaurants in the ordinary course prior to the First Closing Date;

(iii)          enter into or amend any employment or severance contract with any
Person employed by the Restaurants or increase the rate of compensation or pay
any bonuses to its officers or employees, except for (i) hiring of non-officer
Restaurant employees in the ordinary course of business, (ii) immaterial raises
to non-officer Restaurant employees in the ordinary course of business
consistent

30


--------------------------------------------------------------------------------


with past practice, and (iii) payments to eligible employees at Closing pursuant
to the Manager Incentive Plan;

(iv)          pay any fee, interest, royalty or any other payment of any kind to
any Affiliate thereof, other than dividends or similar payments to shareholders
or partners that will not in the aggregate, adversely affect the Sellers’
ability to operate the Restaurants in the ordinary course prior to the First
Closing Date;

(v)           incur any indebtedness for borrowed money, or guarantee any such
indebtedness of another Person, enter into any agreement to maintain the
financial condition of another Person or enter into any arrangement having the
economic effect of any of the foregoing, or make any loans, advances or capital
contributions to, or investments in, any other Person;

(vi)          mortgage, pledge or otherwise encumber any of the Purchased Assets
or suffer to exist any Lien on any of the Purchased Assets, except for Permitted
Liens;

(vii)         sell, lease, license, transfer, assign or otherwise dispose of any
Purchased Assets, except for supplies and inventory disposed of in the ordinary
course of business;

(viii)        make or agree to make any new capital expenditures, other than
those made in the ordinary course of business and consistent with past practices
out of available cash and in connection with the development of the Broadway
Faire Restaurant;

(ix)           delay or postpone the payment of accounts payable or other
Liabilities outside the ordinary course of business;

(x)            commence, cancel, compromise, waive, release or settle any
material right, claim or Proceeding (or series of related rights, claims or
Proceedings);

(xi)           enter into or commit to enter into any contract, agreement or
commitment that would be required to be set forth on Schedule 3.14, other than
in the ordinary course of business;

(xii)          commit or omit to do any act that would cause a breach of any
covenant contained in this Agreement or would cause any representation or
warranty contained in this Agreement to become untrue in any material respect;

(xiii)         commit any material violation of applicable Law;

(xiv)        fail to maintain its books, accounts and records in the usual
manner on a basis consistent with that heretofore employed or change any
accounting method, policy, practice or application previously employed;

(xv)         fail to pay, or to make adequate provision for the payment of, all
Taxes, interest payments and penalties due and payable to any city, state, the
United States, or any other taxing authority, except those being contested in
good faith by appropriate proceedings and for which sufficient reserves have
been established, or make any elections with respect to Taxes;

(xvi)        decrease the Inventory or Till Cash in any Restaurant in a manner
not consistent with past practice;

31


--------------------------------------------------------------------------------


(xvii)       acquire, enter into letters of intent, or agree to acquire (i) any
business or any corporation, partnership, joint venture, association or other
business organization or division thereof or (ii) any assets that are material,
individually or in the aggregate, to Sellers, except purchases of inventory in
the ordinary course of business consistent with past practice, or (iii) any
restaurant or fee or leasehold interest upon which a restaurant is, or will be,
operated;

(xviii)      adopt any new employee benefit plan or terminate or withdraw from,
or make any material change in or to, any existing employee benefit plans; or

(xix)         authorize any of, or agree or commit to do any of, the foregoing
actions.

5.4           Press Releases.  Buyer shall prepare the press releases announcing
the execution and closing of this Agreement and shall consult with the Sellers
prior to issuance.  The Parties shall not issue any other press release or make
any other public statement without first consulting with each other, provided,
however, that no such prior consultation shall be required with respect to those
disclosures made by Buyer in filings with the Securities and Exchange
Commission, or if disclosure is required by applicable Law or court process (in
which case the Party issuing such release or making such public statement shall
use its best efforts to provide prior notice thereof to the other Parties).

5.5           Access to Information and Employees.  Prior to the First Closing
Date (with respect to Restaurants other than the Topanga Restaurant) or the
Second Closing Date (with respect to the Topanga Restaurant) and upon advance
notice, the Sellers shall afford to the officers, employees, accountants,
counsel, financial advisors and other representatives of the Buyer, reasonable
access during normal business hours to the premises, books and records, and all
financial and legal information with respect to the Restaurants as Buyer shall
reasonably request, including access to accountants and attorneys knowledgeable
with respect to the Restaurants.

5.6           Topanga Lease Extension.  Prior to the Second Closing Date, Top
Robin shall negotiate an extension to the current Topanga Real Property Lease,
which extension shall be executed by the Buyer if it is reasonably satisfactory
to the Buyer (the “Topanga Lease Extension”), provided that the Buyer shall not
be obligated to approve the Topanga Lease Extension if it results in an increase
of more than five percent (5%) in the amount of rent payable pursuant to such
lease, over the amount payable under the current Real Property Lease for the
Topanga Restaurant.  Top Robin shall not be required to accept as a condition to
the Topanga Lease Extension any material increase in its obligations with
respect to the Topanga Real Property Lease, including, without limitation, any
material fee assessed by the landlord as a condition to the extension, provided
that nothing contained in this Section 5.6 shall amend the condition to the
Second Closing set forth in Section 6.15.

5.7           Confidentiality.  The Parties agree that the Confidentiality
Agreement executed by the Parties in connection with the Transactions
contemplated herein (the “Confidentiality Agreement”) shall continue in full
force and effect through the Second Closing Date or the termination of this
Agreement in accordance with Article VIII.

5.8           Consultation and Reporting.  During the period from the date of
this Agreement to the First Closing Date (with respect to Restaurants other than
the Topanga Restaurant) or the Second Closing Date (with respect to the Topanga
Restaurant), Sellers will confer on a regular and frequent basis with Buyer to
report material operational matters and to report on the general status of
ongoing operations including profits margins, cost increases and adverse
trends.  Sellers will notify Buyer of any unexpected emergency or other change
in the normal course of Business or in the operation of its properties and of
any governmental complaints, investigations, adjudicatory proceedings, or
hearings (or communications indicating that the same may be contemplated) and
will keep Buyer fully informed of such events and

32


--------------------------------------------------------------------------------


permit Buyer prompt access to all materials in connection therewith.  The
Parties shall, upon obtaining knowledge of any of the following, promptly notify
each other of:

(a)           Any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
Transaction contemplated herein;

(b)           Any notice or other communication from any Governmental Entity in
connection with the Transaction contemplated herein; and

(c)           Any material actions, suits, claims, investigations or other
judicial proceeding commenced or threatened against any such Party.

5.9           Update Schedules.  Each Party hereto will promptly disclose to the
others any information contained in its representations and warranties and on
the related Schedules that, because of an event occurring after the date hereof,
is incomplete or no longer correct such that the conditions set forth in
Sections 6.1 and 6.2, or Sections 7.2 and 7.3, as applicable, would not be
satisfied, provided, however that none of such disclosures will be deemed to
modify, amend or supplement the representations and warranties of such Party,
unless the other Party consents to such modification, amendment or supplement in
writing.

5.10         Franchise Agreements.

(a)          Until the First Closing Date (with respect to Restaurants other
than the Topanga Restaurant) or the Second Closing Date (with respect to the
Topanga Restaurant), Sellers shall continue to be bound by and shall comply with
all provisions of the Franchise Agreements in a manner reasonably designed to
maintain the current operations of the Restaurants.

(b)           Buyer, on behalf of itself and its Affiliates, hereby agrees that
each Franchise Agreement shall terminate  and have no further force or effect
with respect to each Restaurant as of the First Closing (except that the
Franchise Agreements shall, as applicable, continue in full force and effect
with respect to the Topanga Restaurant until the Second Closing).  Buyer hereby
waives any notice period for such termination that may be provided for in such
Franchise Agreements.  Buyer hereby releases and waives any other claims it may
have against Sellers, whether known or not known, arising out of or relating to
the Franchise Agreements, effective upon the First Closing (or, solely with
respect to the Topanga Restaurant, effective upon the Second Closing), and
expressly waives any benefits of Section 1542 of the Civil Code of the State of
California, which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

5.11         Transition Activities.

(a)           Beginning at the close of business on the day immediately
preceding the First Closing Date, the Sellers shall provide unlimited access to
each of the Restaurants to the Buyer and its representatives.  At such time,
Buyer shall be entitled to take all actions necessary to prepare such Restaurant
for operations at the start of business on the First Closing Date, including,
without limitation, to remove and/or install at such Restaurant any additional
fixtures, furniture, equipment or other property of the Buyer.

33


--------------------------------------------------------------------------------


(b)           In the event the Buyer reasonably determines that it will be
unable during the period of time provided in Section 5.11(a) to install any
necessary equipment or other property or otherwise prepare any Restaurant for
the commencement of operations at the start of business on the First Closing
Date, the Sellers shall provide reasonable access to such Restaurant during
normal business hours on each day prior to the First Closing Date and allow
Buyer to take all necessary actions in order to prepare the Restaurant for
commencement of operations by the Buyer on the First Closing Date, including,
without limitation, to install at such Restaurant any additional fixtures,
furniture, equipment or other property of the Buyer, provided however, that the
pre-Closing activities of the Buyer pursuant to this Section 5.11(b) shall not
materially interfere with the ordinary course operations of the Restaurant by
the Seller prior to the First Closing Date.

(c)           Sellers shall remove all liquor inventory from the Simi Valley
Restaurant on or before the First Closing Date.

Article VI
CONDITIONS TO OBLIGATION OF BUYER

The obligation of the Buyer to consummate the transactions to be performed by it
in connection with each Closing is subject to satisfaction or waiver of the
following conditions as of such Closing:

6.1           Representations and Warranties.

(a)           With respect to the First Closing, the representations and
warranties of the Sellers set forth in Article III, disregarding all
qualifications as to materiality, Material Adverse Effect and Material Adverse
Change, shall be true and correct on and as of the First Closing Date as if made
on the First Closing Date (except for any such representations and warranties
that, by their terms, speak only as of a specific date), except where the
failure of representations and warranties to be true and correct would not have
a Material Adverse Effect on the Purchased Assets or where such failure arises
as a result of a material casualty loss or damage to any Restaurant, whether or
not covered by insurance.

(b)           With respect to the Second Closing, the representations and
warranties of the Sellers set forth in Article III, disregarding all
qualifications as to materiality, Material Adverse Effect and Material Adverse
Change, shall be true and correct on and as of the Second Closing Date as if
made on the Second Closing Date, (except for any such representations and
warranties that, by their terms, speak only as of a specific date), except where
the failure of representations and warranties to be true and correct would not
have a Material Adverse Effect on the Topanga Purchased Assets; provided that
with respect to the Second Closing, the representations and warranties in
Article III shall be deemed to include only those matters that address the
ownership or operation of the Topanga Restaurant.

6.2           Covenants and Obligations of the Seller.  With respect to the
First Closing and the Second Closing, each Seller shall have performed and
complied in all material respects with all of its covenants and obligations
under this Agreement which are to be performed or complied with by such Seller
prior to such Closing Date.

6.3           Consents.

(a)           With respect to the First Closing, other than consents from the
landlords for the Topanga Restaurant, all consents by third parties (including
Governmental Entities) shall have been obtained that are (a) required from
Governmental Entities for the consummation of the transactions contemplated
hereby, or (b) that are required in order to prevent a Seller’s breach of or a
default under or a termination of any Assumed Contract, Assumed Real Property
Lease or Permit, including, without limitation, duly

34


--------------------------------------------------------------------------------


executed consents in form and substance reasonably satisfactory to the Buyer and
its counsel, to the assignment and assumption thereof, to the extent such
consents are required under applicable Law or the terms thereof; and

(b)           With respect to the Second Closing, all consents by third parties
(including consents from the landlord for the Topanga Restaurant and consents
from Governmental Entities) shall have been obtained that are (a) required from
Governmental Entities for the consummation of the transactions contemplated
hereby, or (b) that are required in order to prevent a Seller’s breach of or a
default under or a termination of any Assumed Contract, Assumed Real Property
Lease or Permit, including, without limitation, duly executed consents in form
and substance satisfactory to the Buyer and its counsel, to the assignment and
assumption thereof, to the extent such consents are required under applicable
Law or the terms thereof.

6.4           Absence of Material Adverse Change.

(a)           With respect to the First Closing, since December 31, 2006, there
shall have been no Material Adverse Change suffered by the Restaurants in the
aggregate and there shall have been no material casualty loss or damage to any
single Restaurant, whether or not covered by insurance.  Notwithstanding the
foregoing, if any single Restaurant (but not more than one) has suffered such a
material casualty loss or damage (the “Damaged Restaurant”), the Parties agree
to enter into such amendments or supplements to this Agreement as may be
necessary to close the Transaction with respect to all Restaurants other than
the Damaged Restaurant.  Such amended Agreement shall provide that the Buyer
shall (A) deduct the amount of the Consideration allocable to the Damaged
Restaurant, (B) deduct a proportionate amount of the funds to be deposited with
the Indemnification Escrow Agent, and (C) not purchase or assume any Purchase
Assets or  Assumed Liabilities relating to the Damaged Restaurant.

(b)           With respect to the Second Closing, since the First Closing, there
shall have been no Material Adverse Change suffered by the Topanga Restaurant.

6.5           Absence of Litigation.  With respect to the First Closing and the
Second Closing, as of such Closing, there shall not be (a) any Order of any
nature issued by a Governmental Entity with competent jurisdiction directing
that the transactions to be consummated at such Closing as provided for herein
or any material aspect of them not be consummated as herein provided or (b) any
Proceeding before any Governmental Entity pending wherein an unfavorable Order
would prevent the performance of this Agreement or the other Documents or the
consummation of any material aspect of the transactions or events contemplated
hereby, declare unlawful any material aspect of the transactions or events
contemplated by this Agreement or the other Documents, cause any material aspect
of the transaction contemplated by this Agreement or the other Documents to be
rescinded or materially affect the right of the Buyer to own, operate or control
the Purchased Assets or the Restaurants.

6.6           Termination of Plans.  With respect to the First Closing only, all
Plans covering employees of the Restaurants will be terminated on or before the
First Closing Date.  All obligations of Sellers to employees as of the First
Closing Date (including unused vacation) shall have been paid by the Sellers on
or before the First Closing Date.  To the extent required by applicable law, the
Sellers shall provide COBRA continuation coverage (within the meaning of Section
4980B of the Code and the Treasury regulations thereunder) to all individuals
who are M & A qualified beneficiaries (within the meaning assigned to such term
under Q&A-4 of Treasury Regulation Section 54.4980B-9) with respect to the sale
of the Purchased Assets to the Buyer for the duration of the period to which
such individuals are entitled to such coverage.  The Sellers shall take any and
all necessary actions to ensure that neither the Buyer nor any of its Affiliates
are required to provide such continuation coverage to any such individual at any
time.

35


--------------------------------------------------------------------------------


The Sellers shall calculate and pay all amounts earned by eligible employees
pursuant to the Manager Incentive Plan for all periods period to the Closing
Date.

6.7           Franchise Agreements.  With respect to the First Closing, Sellers
shall have paid any and all royalties, advertising fees, finance charges and
other payments required to be paid under the Franchise Agreements for all
periods up to and including the First Closing Date.

6.8           New Real Property Leases.

(a)           The Buyer shall have received sufficient documentation evidencing
the termination of the Existing Calabasas Lease and the Existing La Quinta Lease
as of the Closing Date.

(b)           The Buyer shall have entered into a real property lease with the
landlord for each of the Coalinga, Calabasas and La Quinta Restaurants (the “New
Real Property Leases”) in a form acceptable to the Buyer in its sole discretion.

6.9           Permits and Liquor Licenses.

(a)           With respect to the First Closing, Buyer shall have obtained from
the issuing Governmental Entity, all permits, licenses, including Liquor
Licenses, and approvals of all Governmental Entities necessary for Buyer’s
operation of all of the Restaurants, other than the Topanga Restaurant. 
Notwithstanding the foregoing, if the Buyer shall have failed to obtain on or
before June 30, 2007 the necessary Liquor License to operate one or more of (i)
the Simi Valley Restaurant, (ii) the Broadway Faire Restaurant, or (iii) up to
one other Restaurant other than the Simi Valley Restaurant or the Broadway Faire
Restaurant (together, the “Excluded Restaurants”), the Parties agree to enter
into such amendments or supplements to this Agreement as may be necessary to
close the Transaction with respect to all Restaurants other than the Excluded
Restaurants.  Such amended Agreement shall provide that the Buyer shall (A)
withhold the amount of the Consideration allocable to the Excluded Restaurant,
(B) withhold a proportionate amount of the funds to be deposited with the
Indemnification Escrow Agent, (C) operate the Excluded Restaurants pursuant to a
Management Agreement substantially in the form attached hereto as Exhibit I, and
(D) close the Transaction with respect to each Excluded Restaurant promptly
following the date on which the Liquor License with respect to such Excluded
Restaurant is obtained.  Notwithstanding the preceding sentence, in the event
the execution of the Management Agreement is impermissible under applicable law,
the Parties shall modify such agreement to the least possible extent in order to
accomplish substantially the same arrangement in a manner that is permissible
under applicable law.

(b)           With respect to the Second Closing, Buyer shall have obtained from
the issuing Governmental Entity, all permits, licenses, including Liquor
Licenses, and approvals of all Governmental Entities necessary for Buyer’s
operation of all of the Topanga Restaurant.

6.10         Documents.  With respect to the First Closing and the Second
Closing, all of the Documents to be delivered in connection with such Closing
shall have been duly executed and delivered, as applicable, by the Sellers and
shall be in full force and effect.

6.11         Non-Solicitation Agreements.  With respect to the First Closing
only, the Buyer shall have entered into a Non-Solicitation Agreement
substantially in the form of Exhibit E attached hereto with each of William M.
Morrow and Earl F. Soller (the “Non-Solicitation Agreements”).

6.12         Opinion of Counsel.  With respect to the First Closing and the
Second Closing, the Buyer shall have received a legal opinion from Graham & Dunn
P.C. substantially in the form attached hereto as

36


--------------------------------------------------------------------------------


Exhibit F, provided that that opinion delivered at the Second Closing need only
address Top Robin and the Topanga Restaurant.

6.13         Title Policies.  With respect to the First Closing and the Second
Closing, the Title Company shall issue to Buyer an ALTA Leasehold Policy of
Title Insurance with respect to the Leased Real Property that is the subject to
of such Closing in the form acceptable to Buyer, and in the amounts, as the pro
forma policies previously delivered to Buyer by Title Company and concurrently
delivered to Seller (the “Title Policies”).  Seller shall pay for the cost of a
standard coverage leasehold policy with respect to each Assumed Real Property
Lease and Buyer shall pay for the cost of any extended coverage and endorsements
requested by Buyer.  Prior to the applicable Closing Date, the Parties shall
mutually agree on the insured value for each of the Title Policies.

6.14         First Closing.  With respect to the Second Closing only, all
conditions to the First Closing contained in this Article VI shall have been
satisfied or waived at the First Closing.

6.15         Topanga Lease Extension.  With respect to the Second Closing only,
the Buyer shall have executed the Topanga Lease Extension.

Article VII
CONDITIONS TO OBLIGATIONS OF THE SELLERS

The obligation of the Sellers to consummate the transactions to be performed by
them in connection with the First Closing Date and the Second Closing Date is
subject to satisfaction or waiver of the following conditions as of the Closing:

7.1           Delivery of Consideration.  The Buyer shall have delivered the
Consideration in accordance with the provisions of Section 2.3.

7.2           Representations and Warranties.  The representations and
warranties of the Buyer set forth in Article IV, disregarding qualifications as
to materiality, Material Adverse Change and Material Adverse Effect, shall be
true and correct in all respects on and as of such Closing Date as if made on
such Closing Date (except for any such representations and warranties that, by
their terms, speak only as of a specific date), except where the failure of
representations and warranties to be true and correct would not have a Material
Adverse Effect on Buyer.

7.3           Covenants and Obligations of Buyer.  With respect to the First
Closing and the Second Closing, Buyer shall have performed and complied in all
material respects with all of its covenants and obligations under this Agreement
which are to be performed or complied with by Buyer prior to such Closing Date.

7.4           Absence of Litigation.  As of the applicable Closing, there shall
not be (a) any Order of any nature issued by a Governmental Entity with
competent jurisdiction directing that the transactions provided for herein or
any material aspect of them not be consummated as herein provided, or (b) any
Proceeding before any Governmental Entity pending wherein an unfavorable Order
would prevent the performance of this Agreement or the other Documents or the
consummation of any material aspect of the transactions or events contemplated
hereby, declare unlawful any material aspect of the transactions or events
contemplated by this Agreement or the other Documents or cause any material
aspect of the transaction contemplated by this Agreement or the other Documents
to be rescinded.

7.5           Governmental Filings.  All filings or registrations with any
Governmental Entities which are required for or in connection with the execution
and delivery by the Buyer of the Documents or the consummation of the
transactions contemplated thereby shall have been obtained or made.

37


--------------------------------------------------------------------------------


7.6           Documents.  All of the Documents shall have been duly executed and
delivered by the Buyer and shall be in full force and effect.

Article VIII
TERMINATION

8.1           Termination prior to First Closing.  This Agreement may be
terminated and the Transaction contemplated herein abandoned at any time before
the First Closing Date as follows:

(a)           Mutual Consent.  By the mutual consent of Sellers and Buyer;

(b)           Material Breach.  By either Buyer or Sellers if there has been a
material breach or inaccuracy by the other Party with respect to any
representation or warranty contained in this Agreement or of any covenant
contained in this Agreement, which breach or inaccuracy:

(i)            is not cured by Sellers within thirty (30) days after receiving
written notice thereof from Buyer to the extent that such breach or inaccuracy
is capable of being cured; and

(ii)           results in the failure of Buyer’s conditions in Section 6.1(b)
and 6.2 of the Purchase Agreement to be satisfied, and such condition is not
waived by the non-breaching Party.

(c)           Abandonment.  By either Buyer or Sellers if (i) all conditions to
the First Closing required hereby have not been met or waived on or before
October 1, 2007, or (ii) the First Closing has not occurred on or before such
date; provided, however, that neither Sellers nor Buyer shall be entitled to
terminate this Agreement pursuant to this subparagraph (c) if such Party has
been in material violation of any of its representations, warranties, or
covenants in this Agreement and such violation has been a material factor in
delaying the Closing;

(d)           Government Action.  By either Buyer or Sellers, if any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action permanently enjoining, restraining or otherwise prohibiting the
transactions and such order, decree, ruling or other action shall have become
final and nonappealable.

8.2           Termination Prior to Second Closing.  This Agreement may be
terminated and the Transaction contemplated herein abandoned (with respect only
to the Topanga Restaurant) at any time after the First Closing Date but before
the Second Closing Date as follows:

(a)           Mutual Consent.  By the mutual consent of Sellers and Buyer;

(b)           Material Breach.  By either Buyer or Sellers if there has been a
material breach or inaccuracy by the other Party with respect to any
representation or warranty contained in this Agreement or of any covenant
contained in this Agreement, which breach or inaccuracy is not cured by Sellers
within thirty (30) days after receiving written notice thereof from Buyer, and
which breach or inaccuracy results in the failure of Buyer’s conditions in
Section 6.1(b) and 6.2 to be satisfied, and such condition is not waived by the
non-breaching Party;

(c)           Abandonment.  (i) By the Buyer at any time upon 30 days written
notice to the Sellers, or (ii) by the Seller at any time after January 31, 2009,
upon 30 days written notice to the Buyer;

(d)           Government Action.  By either Buyer or Sellers, if any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action permanently enjoining, restraining or otherwise

38


--------------------------------------------------------------------------------


prohibiting the transactions and such order, decree, ruling or other action
shall have become final and nonappealable.

8.3           Effect of Termination.

(a)           Upon termination of this Agreement pursuant to this Article VIII
prior to the First Closing, this Agreement shall be void and of no effect, and
shall result in no obligation of or liability to any Party or their respective
directors, officers, employees, agents or shareholders, unless such termination
was the result of breach of any representation, warranty, covenant or agreement
in this Agreement in which case the Party who so breached the representation,
warranty, covenant or agreement shall be liable to the other Party for
appropriate damages.

(b)           Upon termination of this Agreement pursuant to this Article VIII
after the First Closing but prior to the Second Closing, the provisions of this
Agreement pertaining solely to the Second Closing shall be void and of no effect
and no Party shall have any obligation or liability with respect to the Second
Closing, unless such termination was the result of breach of any representation,
warranty, covenant or agreement in this Agreement in which case the Party who so
breached the representation, warranty, covenant or agreement shall be liable to
the other Party for appropriate damages.  Termination of this Agreement after
the First Closing but prior to the Second Closing shall not affect either
Party’s rights, obligations and liabilities under this Agreement with respect to
the First Closing.

Article IX
ADDITIONAL AGREEMENTS

9.1           Survival.  The representations, warranties and covenants set forth
in this Agreement or in any certificate or other writing delivered in connection
with this Agreement shall survive the Closings and the consummation of the
transactions contemplated hereby, until the earlier of 5:00 p.m. Colorado time
on the date that is one (1) year following the First Closing Date (or the Second
Closing Date, solely with respect to the Topanga Restaurant), following which
time and date no claim for indemnification may be made hereunder; provided
however, that claims for Adverse Consequences with respect to the inaccuracy of
representations and breach of warranties contained in (i) Sections 3.9(b), (c)
and (f)(vi) (Title to Properties), and Section 5.3(a)(iv) (Conduct of
Restaurants by Sellers Prior to the Closing Date) (collectively, the
“Operational Representations/Covenants”) may only be asserted until the date
that is ninety (90) days following the First Closing Date (or the Second Closing
Date, solely with respect to the Topanga Restaurant), and (ii) Section 3.1
(Organization and Capitalization of the Sellers), 3.2 (Authorization of
Transaction), 3.12 (Tax Matters), 3.18 (Employee Benefits) or 3.19 (Environment
and Safety) may be asserted until the expiration of the applicable statute of
limitations (giving effect to any waivers or extensions thereof) for which any
third party claims may be asserted.

9.2           Indemnification.

(a)           Each Seller agrees, jointly and severally, to indemnify, defend
and hold harmless the Buyer and its Affiliates, successors, assigns, officers,
directors, stockholders and employees (collectively, the “Buyer Group”) against
any Adverse Consequences that any member of the Buyer Group may suffer, sustain
or become subject to as the result of, or arising from or in connection with:

(i)            the breach by either Seller of any of its representations,
warranties or covenants contained in this Agreement, any other Document or in
any exhibit, schedule or attachment hereto or thereto or in any certificate
delivered by such Seller in connection herewith or therewith;

39


--------------------------------------------------------------------------------


(ii)           any Excluded Liability of either Seller, including but not
limited to, any Liability relating to the Known Claims.

(b)           The Buyer shall indemnify and hold harmless the Sellers and their
respective successors, assigns, managers, officers, directors, stockholders,
partners and employees (collectively, the “Seller Group”) against any Adverse
Consequences which they may suffer, sustain or become subject to as the result
of, arising from or in connection with:

(i)            a breach of any representation, warranty, covenant or agreement
by the Buyer contained in this Agreement, any other Document or in any exhibit,
schedule or attachment hereto or thereto or in any certificate delivered by the
Buyer in connection herewith or therewith; and

(ii)           Buyer’s ownership of the Purchased Assets or operation of the
Restaurants after the applicable Closing Date; and

(iii)          any Assumed Liability relating to the ownership or operation of
the Restaurants or the Purchased Assets at any time after the applicable Closing
Date.

(c)           Notwithstanding the foregoing, (i) no Seller shall be required to
indemnify the Buyer Group for Adverse Consequences until the aggregate amount of
all Adverse Consequences sustained by the Buyer Group exceeds $250,000
(“Threshold”), provided that, in the event the aggregate amount of Adverse
Consequences exceeds the Threshold, the Sellers only shall be liable to
indemnify the Buyer Group for all Adverse Consequences incurred in excess of the
Threshold; and (ii) the Sellers’ obligations to indemnify the Buyer Group based
on Section 9.2(a)(i) hereunder, in the aggregate, shall not exceed $5,000,000
(“Cap”).  Notwithstanding the preceding sentence: (A) Sellers’ obligations to
indemnify the Buyer Group for Adverse Consequences based on Section 9.2(a)(i) in
connection with the Operational Representations/Covenants hereunder shall not
exceed $500,000 in the aggregate, and (B) neither the Threshold nor the Cap
shall apply to the Sellers’ indemnification obligations for Adverse Consequences
based on Section 9.2(a)(ii).  The Buyer’s right to seek payment of any
indemnification claim from the Indemnification Escrow Agent shall be governed by
this Agreement and the Escrow Agreement.

(d)           No right of any of the Buyer Group for indemnification hereunder
shall be affected by any examination made for or on behalf of the Buyer, the
knowledge of any of the Buyer’s officers, directors, stockholders, employees or
agents, or the acceptance by the Buyer of any certificate or opinion, other than
the Schedules delivered with this Agreement.

9.3           Indemnification Procedures.

(a)           If any third party shall notify any Party to this Agreement (the
“Indemnified Party”) with respect to any matter which may give rise to a claim
for indemnification against any other Party to this Agreement (the “Indemnifying
Party”) under Section 9.2, then the Indemnified Party shall notify each
Indemnifying Party thereof promptly; provided, however, that no delay on the
part of the Indemnified Party in notifying any Indemnifying Party shall relieve
the Indemnifying Party from any liability or obligation hereunder unless (and
then solely to the extent) the Indemnifying Party thereby is prejudiced by the
delay.  Any Indemnifying Party will have the right to defend the Indemnified
Party against the Third Party Claim with counsel of its choice reasonably
satisfactory to the Indemnified Party so long as (A) the Indemnifying Party
notifies the Indemnified Party in writing within 30 days after the Indemnified
Party has given notice of the Third Party Claim that the Indemnifying Party is
electing to defend the Indemnified Party in respect of the Adverse Consequences
the Indemnified Party suffers resulting from, arising out of, relating to, in
the nature of, or caused by the Third Party Claim, (B) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the

40


--------------------------------------------------------------------------------


Indemnifying Party will have the financial resources to defend against the Third
Party Claim and fulfill its indemnification obligations hereunder, and (C) the
Indemnifying Party conducts the defense of the Third Party Claim actively and
diligently.  The Indemnified Party may participate in the defense of such claim
with co-counsel of its choice; provided, however, that the fees and expenses of
the Indemnified Party’s counsel shall be at the expense of the Indemnified Party
unless (A) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (B) the Indemnifying Party has failed to assume the defense and employ
counsel as provided herein or (C) a claim shall have been brought or asserted
against the Indemnifying Party as well as the Indemnified Party, and there may
be one or more factual or legal defenses available to the Indemnified Party that
are in conflict with those available to the Indemnifying Party, in which case
such co-counsel shall be at the expense of the Indemnifying Party; provided,
however, that the Indemnifying Party will not be required to pay the fees and
expenses of more than one separate principal counsel (and any appropriate local
counsel) for all Indemnified Parties.  If, within such 30-day period, the
Indemnifying Party does not assume the defense of such matter or fails to defend
the matter in the manner set forth above, the Indemnified Party may defend
against the matter in any manner that it reasonably may deem appropriate and may
consent to the entry of any judgment with respect to the matter or enter into
any settlement with respect to such matter, with the consent of the Indemnifying
Party, which consent shall not be unreasonably withheld. The Indemnifying Party
will reimburse the Indemnified Party promptly and periodically for the costs of
defending against such claim (including reasonable attorneys’ fees and expenses)
and the Indemnifying Party will remain responsible for any Adverse Consequences
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the claim to the fullest extent provided herein.

(b)           If an Indemnified Party’s notice of indemnification does not
relate to a claim or the commencement of an action or proceeding by a third
party, the Indemnifying Party shall have 30 days after receipt of such notice to
object to the subject matter and the amount of the claim for indemnification set
forth in such notice by delivering written notice thereof to the Indemnified
Party.  If the Indemnifying Party does not so object within such 30-day period,
it shall be conclusively deemed to have agreed to the matters set forth in such
notice of indemnification.  If the Indemnifying Party sends notice to the
Indemnified Party objecting to the matters set forth in such notice of
indemnification, the Parties shall use their best efforts to settle such claim
for indemnification.  If the Parties are unable to settle such dispute, then the
Indemnified Party shall seek resolution of the dispute by initiating litigation
in any jurisdiction in which litigation arising under this Agreement may be
commenced by the Parties hereto.

9.4           Exclusive Remedy.  The Parties hereby agree that the foregoing
provisions of this Article IX shall be the sole and exclusive means of recovery
of a Party hereto or any other Person entitled to indemnification under this
Agreement; provided, however, that with respect to claims based on fraud or any
claim made under Section 9.2(a)(ii), the foregoing provisions shall not preclude
the exercise of any other rights or remedies available to a Party hereto or any
other Person hereunder at law or in equity, and shall be in addition to any
other rights or remedies to which a Party hereto or any other Person entitled to
indemnification under this Article IX and his, her or its assigns, as the case
may be, may be entitled at law or in equity.

9.5           Change of Name.  Within thirty (30) days after the Second Closing
Date, Top Robin shall change its name to delete the use of the name “Robin.” 
Immediately upon the Second Closing, Sellers shall cease using the name “Robin”,
and similar or derivative names in all of their activities and thereafter, the
Sellers agree not to use “Robin” or “Red Robin” in connection with any business
or commercial activity except with the prior written consent of the Buyer.  In
the event the Second Closing does not occur, Top Robin may continue to use the
name “Robin” and similar or derivative names only in connection with the
ownership and operation of the Topanga Restaurant.

41


--------------------------------------------------------------------------------


9.6           Transaction Expenses.  The Buyer shall pay all of its expenses
incurred in connection with the Transactions contemplated hereby.  The Sellers
shall pay all of their expenses incurred in connection with the Transactions
contemplated hereby.  This provision shall not limit any Party’s right to
include expenses in any claim for damages against any other Party who breaches a
legally binding provision of the Documents.

9.7           Transaction Taxes.  The Buyer shall bear and pay, and shall
reimburse the Sellers if the Sellers are held responsible for, any sales, use,
transfer, stamp, registration, value added or similar taxes imposed on the sale,
conveyance or transfer of the Purchase Assets.  In no event shall the Buyer be
liable for any income, capital gain, franchise or other similar taxes arising or
imposed as a result of the transactions contemplated herein.

9.8           Further Assurances; Transition Assistance.

(a)           Each of the Parties agrees that it will from time to time on or
after each Closing promptly do, execute, acknowledge and deliver and will cause
to be done, executed, acknowledged and delivered, all such further acts, deeds,
certificates, bills of sale, assignments, transfers, conveyances, powers of
attorney, assurances and other documents as may be reasonably requested by any
of the other Parties for better assigning, transferring, granting, conveying,
assuring and conferring right, title and interest to the Buyer of the Purchased
Assets and for the better assumption by the Buyer of the Assumed Liabilities. 
Without limiting the generality of the foregoing, the Parties agree to cooperate
with each other and to provide each other with all information and documentation
reasonably necessary to permit the preparation and filing of all federal, state,
local, and other Tax returns and Tax elections with respect to the Restaurants.

(b)           For a period of five years following the First Closing Date, the
Sellers will maintain all books, records and other materials used or compiled in
connection with the operation of the Restaurants, including, without limitation,
all records of electronic communication, and shall provide Buyer or its
representatives with prompt access to such books and records as Buyer may
reasonably request upon five (5) business days’ advance notice in order to
operate the Restaurants in the ordinary course of business.

9.9           Power of Attorney; Right of Endorsement, Etc.  Effective as of the
Closing, each of the Sellers hereby constitutes and appoints the Buyer and its
successors and assigns the true and lawful attorney of such Seller with full
power of substitution, in the name of the Buyer or the name of such Seller, on
behalf of and for the benefit of the Buyer, (a) to collect all Purchased Assets,
(b) to endorse, without recourse, checks, notes and other instruments in
connection with the operation of the Restaurants and attributable to the
Purchased Assets, (c) to institute and prosecute all proceedings which the Buyer
may deem proper in order to collect, assert or enforce any claim, right or title
in or to the Purchased Assets, (d) to defend and compromise all actions, suits
or proceedings with respect to any of the Purchased Assets (except with respect
to indemnification claims under this Article IX) and (e) to do all such
reasonable acts and things with respect to the Purchased Assets as the Buyer may
deem advisable; provided, however, that the power of attorney granted hereby
shall not be effective with respect to the Topanga Restaurant until the Second
Closing.  The Sellers agree that the foregoing powers are coupled with an
interest and shall be irrevocable by the Sellers directly or indirectly by the
dissolution of any of the Sellers or in any other manner.  The Buyer shall
retain for its own account any amounts collected pursuant to the foregoing
powers, and the Sellers shall promptly pay to the Buyer any amounts received by
the Sellers after the applicable Closing with respect to the Purchased Assets.

9.10         Allocation Ad Valorem Taxes.  The Sellers shall pay any Liability
for ad valorem taxes and assess­ments (including any special or supplemental
assessments) on the Purchased Assets allocable to periods ending on or before
the applicable Closing Date (without regard to when such taxes are assessed

42


--------------------------------------------------------------------------------


or payable).  For purposes of this Section 9.10, in the case of any ad valorem
taxes that are imposed on a periodic basis and are payable for a tax period that
includes (but does not end on) the applicable Closing Date, the portion of such
tax related to the tax period ending on the applicable Closing Date will be
deemed to be the amount of such tax for the entire tax period multiplied by a
fraction, the numerator of which is the number of days in the tax period ending
on the applicable Closing Date and the denominator of which is the number of
days in the entire tax period.  If the Parties are unable to determine the exact
amount of taxes for proration at the applicable Closing, or if the taxes or
assessments for periods ending on or before the applicable Closing Date are
reassessed subsequent to the applicable Closing, the Parties will make the
appropriate financial adjustments at the time the assessment is determined.

9.11         Conduct After Closing.

(a)           For a period of one year after the Second Closing Date (or the
First Closing Date, if the Second Closing Date does not occur) (the
“Post-Closing Period”), each Seller shall continue in good standing under its
jurisdiction of formation and the Sellers shall in the aggregate maintain at all
times a Net Worth equal to or greater than the Minimum Aggregate Net Worth. 
“Net Worth” for each Seller shall be (i) the amount of such Seller’s cash, cash
equivalents and Permitted Investments (as defined in the Indemnification Escrow
Agreement), in each case only to the extent such assets are free and clear of
all Liens, plus (ii) the fair market value of real property held by Seller,
minus (iii) the amount of such Seller’s Liabilities.  “Minimum Aggregate Net
Worth” shall mean  $1,000,000.

(b)           No later than ten (10) business days after the end of each
calendar quarter during the Post-Closing Period, each Seller shall deliver to
the Buyer a certificate signed by an officer of such Seller, certifying the
amount of such Seller’s Net Worth as of the last day of the preceding calendar
quarter.  The certificate shall be accompanied by such Seller’s unaudited
balance sheet and a bank statement or other similar supporting documentation as
Buyer may reasonably request in order to confirm such Seller’s determination of
its Net Worth.  If any Seller (i) fails to deliver the officer’s certificate and
balance sheet required pursuant to this Section 9.11(b) and such failure
continues uncured for ten (10) business days after receiving notice from the
Buyer or (ii) fails at any time to maintain the amount of Net Worth prescribed
in Section 9.11(a), then the Sellers shall immediately transfer to the
Indemnification Escrow Agent by wire transfer of immediately available funds an
aggregate amount equal to the Minimum Aggregate Net Worth.  Amounts deposited
with the Indemnification Escrow Agent pursuant to this Section 9.11(b) shall
constitute “Escrow Funds,” as defined in the Escrow Agreement and shall be paid
to the Buyer upon resolution of indemnification claims or reimbursed to the
Seller in accordance with the Indemnification Escrow Agreement.

(c)           The Sellers shall not conduct any business activities in
connection with the operation of the Restaurants following the First Closing
other than (i) its activities in connection with the operation of the Topanga
Restaurant or any other Restaurant for which Closing has not yet occurred;  and
(ii) activities in connection with the performance of its obligations pursuant
to this Agreement and the other Documents or as necessary in connection with the
payment, discharge and performance of all Excluded Liabilities.

9.12         Manager Incentive Plan.  Buyer hereby agrees to maintain and honor
the Manager Incentive Plan for eligible employees who continue to be employed
with the Restaurants until at least December 31, 2007, provided that the Sellers
shall calculate and pay at the Closing Date all amounts earned by eligible
employees for services performed prior to the Closing Date.

43


--------------------------------------------------------------------------------


Article X
DEFINITIONS

In addition to the words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context clearly requires otherwise:

“Actual Adjustment Amount” has the meaning set forth in Section 2.5(a).

 “Adjustment Amount” has the meaning set forth in Section 2.4(b).

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, expenses, and fees,
including court costs and attorneys’ fees and expenses (whether such attorneys’
fees and expenses arise out of a dispute or claim between the Parties or out of
a dispute involving third parties).

“Affiliate” means, with respect to any Person, any of (a) a director, officer or
stockholder of such Person and (b) any other Person that, directly or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, another Person.  The term “control” includes, without
limitation, the possession, directly or indirectly, of the power to direct the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Assumed Liabilities” has the meaning assigned to such term in Section 1.3.

“Assumed Real Property Leases” means all the Real Property Leases, other than
the lease relating to the Calabasas Restaurant and the lease relating to the La
Quinta Restaurant.

“Basis” means any past or present fact, situation, circumstance, status,
condition, activity, practice, plan, occurrence, event, incident, action,
failure to act, or transaction that forms or could form the basis for any
specified consequence.

“Bill of Sale” has the meaning assigned to such term in Section 2.3(a)(i).

“Broadway Faire Restaurant” means the restaurant currently being constructed by
Top Robin at 3385 W. Shaw Avenue, Fresno, CA 93711.

“Business” means the operation of the Restaurants.

“Buyer” has the meaning assigned to such term in the preamble of this Agreement.

“Buyer Group” has the meaning assigned to such term in Section 9.2(a).

“Calabasas Restaurant” means the Restaurant located at 24005 Calabasas Road,
Calabasas, CA 91302.

“Cash Consideration” has the meaning assigned to such term in Section 2.1.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, as amended, and the rules and regulations promulgated thereunder.

“Closing” has the meaning assigned to such term in Section 2.2.

44


--------------------------------------------------------------------------------


“Closing Date Balance Sheet” means the balance sheet of each of the Sellers as
of the First Closing Date (immediately prior to the First Closing and without
taking into account the Transactions) prepared in on a basis consistent with the
Year End Balance Sheet.

“Coalinga Restaurant” means the Restaurant located at 25016 W. Dorris Ave.,
Coalinga, CA 93210.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

“Consideration” has the meaning assigned to such term in Section 2.1.

“Contingent Payment Dispute Notice” has the meaning assigned to such term in
Section .

“Contracts” has the meaning assigned to such term in Section 3.14.

“Defined Benefit Pension Plan” shall have the meaning set forth in Section 3(35)
of ERISA.

“Designated Persons” has the meaning set forth in Section 3.17(e).

“Documents” means this Agreement and each Bill of Sale, Assignment Agreement,
Lease Assignment Agreement, the Non-Solicitation Agreements, the Management
Agreement, the Indemnification Escrow Agreement, the Liquor License Escrow
Agreements and any other agreement entered into to consummate the Transactions.

“Employee Benefit Plan” means every plan, fund, contract, program, agreement and
arrangement (whether written or not) for the benefit of present or former
employees, including those intended to provide medical, surgical, health care,
hospitalization, dental, vision, life insurance, death, disability, legal
services, severance, sickness or accident benefits (whether or not defined in
Section 3(1) of ERISA); pension, profit sharing, stock bonus, retirement,
supplemental retirement or deferred compensation benefits (whether or not tax
qualified and whether or not defined in Section 3(2) of ERISA); or salary
continuation, unemployment, supplemental unemployment, severance, termination
pay, change-in-control, vacation or holiday benefits (whether or not defined in
Section 3(3) of ERISA), that is (a) maintained or contributed to by any Seller,
(b) that any Seller has committed to implement, establish, adopt or contribute
to in the future,  (c) for which any Seller is or may be financially liable as a
result of the direct sponsor’s affiliation with any Seller, or any Seller’s
shareholders (whether or not such affiliation exists at the date of this
Agreement and notwithstanding that the Plan is not maintained by any Seller for
the benefit of its employees or former employees) or (d) for or with respect to
which any Seller is or may become liable under any common law successor
doctrine, express successor liability provisions of Law, provisions of a
collective bargaining agreement, labor or employment Law or agreement with a
predecessor employer.

“Employee Pension Benefit Plan” shall have the meaning set forth in Section 3(2)
of ERISA.

“Employee Welfare Benefit Plan” shall have the meaning set forth in Section 3(1)
of ERISA.

“Environmental and Safety Requirements” means all Laws, Orders, contractual
obligations and all common law concerning public health and safety, worker
health and safety, and pollution or protection of the environment, including,
without limitation, all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials,

45


--------------------------------------------------------------------------------


substances or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation, including, but not limited to,
the Solid Waste Disposal Act, as amended, 42 U.S.C. § 6901, et seq., the Clean
Air Act, as amended, 42 U.S.C. §§ 7401 et seq., the Federal Water Pollution
Control Act, as amended, 33 U.S.C. §§ 1251 et seq., the Emergency Planning and
Community Right-to-Know Act, as amended, 42 U.S.C. §§ 11001 et seq., the
Comprehensive Environmental Response, Compensation, and Liability Act, as
amended, 42 U.S.C. §§ 9601 et seq., the Hazardous Materials Transportation
Uniform Safety Act, as amended, 49 U.S.C. §§ 1804 et seq., the Occupational
Safety and Health Act of 1970, as amended, and the rules and regulations
promulgated thereunder.

“ERISA Affiliate” means, with respect to any Person, any other Person that is a
member of a “controlled group of corporations” with, or is under “common
control” with, or is a member of the same “affiliated service group” with such
Person as defined in Section 414(b), 414(c), or 414(m) or 414(o) of the Code.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“Estimated Adjustment Amount” has the meaning set forth in Section 2.4.

“Excluded Assets” has the meaning assigned to such term in Section 1.2.

“Excluded Liabilities” has the meaning set forth in Section 1.4.

“Franchise Agreements” means the License Agreements set forth on Exhibit B.

“Financial Statements” has the meaning assigned to such term in Section 3.5(a).

“First Closing” has the meaning set forth in Section 2.1(a).

“First Closing Date” has the meaning set forth in Section 2.1(a).

“Fundamental Documents” means the documents by which any Person (other than an
individual) establishes its legal existence or which govern its internal
affairs.  For example, the Fundamental Documents of a corporation would include
its charter and bylaws and the Fundamental Documents of a partnership would
include its certificate of partnership and partnership agreement.

“Funded Indebtedness” means the aggregate amount (including the current portions
thereof) of all (i) indebtedness of any Seller for money borrowed from others
and purchase money indebtedness (other than accounts payable in the ordinary
course of business); (ii) indebtedness of the type described in clause (i) above
guaranteed, directly or indirectly, in any manner by any Seller, or in effect
guaranteed, directly or indirectly, in any manner by any Seller, through an
agreement, contingent or otherwise, to supply funds to, or in any other manner
invest in, the debtor, or to purchase indebtedness, or to purchase and pay for
property if not delivered or pay for services if not performed, primarily for
the purpose of enabling the debtor to make payment of the indebtedness or to
assure the owners of the indebtedness against loss, but excluding endorsements
of checks and other instruments in the ordinary course; (iii) indebtedness of
the type described in clause (i) above secured by any Lien upon property owned
by any Seller, even though the Seller has not in any manner become liable for
the payment of such indebtedness; and (iv) interest expense accrued but unpaid,
and all prepayment premiums, on or relating to any of such indebtedness.

46


--------------------------------------------------------------------------------


“GAAP” means United States generally accepted accounting principles, applied on
a consistent basis.

“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, domestic or foreign, Federal,
state, county or local.

“Indemnification Escrow Agreement” means the Escrow Agreement in the form
attached hereto as Exhibit J.

“Indemnified Party” has the meaning assigned to such term in Section 9.3(a).

“Indemnifying Party” has the meaning assigned to such term in Section 9.3(a).

“Intellectual Property” means (a) all inventions, all improvements thereto and
all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all registered and unregistered trademarks, service
marks, trade dress, logos, trade names, domain names, url’s, and corporate and
limited liability company names, including all goodwill associated therewith,
and all applications, registrations, and renewals in connection therewith,
(c) all copyrightable works, all copyrights and all applications, registrations
and renewals in connection therewith, (d) all trade secrets, customer lists,
supplier lists, pricing and cost information, business and marketing plans and
other confidential business information, (e) all computer programs and related
software, (f) all other proprietary rights and (g) all copies and tangible
embodiments thereof.

“Inventory” has the meaning set forth in Section 1.1(a).

“Knowledge” means a Person’s actual knowledge.  For the purposes of this
Agreement, the “Sellers Knowledge” or the “Knowledge of the Sellers” shall mean
Bill Morrow, Earl Soller, Scott Soller and the general manager of each
Restaurant.

“La Quinta Restaurant” means the Restaurant located at 78-722 Highway 111, La
Quinta, CA 92253.

“Latest Balance Sheet” has the meaning set forth in Section 3.5(a)(ii).

“Latest Financial Statements” has the meaning set forth in Section 3.5(a)(ii).

“Law” means any constitution, law, statute, treaty, rule, directive, requirement
or regulation or Order of any Governmental Entity.

“Leased Real Property” has the meaning set forth in Section 3.9(e).

“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated and whether due or to become due, regardless of when asserted.

“Licensed Intellectual Property” has the meaning assigned to such term in
Section 5.13(a).

“Lien” means any security interest, pledge, bailment (in the nature of a pledge
or for purposes of security), mortgage, deed of trust, the grant of a power to
confess judgment, conditional sales and title retention agreement (including any
lease in the nature thereof), claim, liability, charge, encumbrance,

47


--------------------------------------------------------------------------------


easements, reservations, restrictions, clouds, rights of first refusal or first
offer, options, or other similar arrangement or interest in real or personal
property.

“Liquor Licenses” means all permanent, definitive Permits issued by any
Governmental Entities related to, or regulating, the manufacture and sale of
alcoholic beverages at the Restaurants, including those listed on Schedule
3.8(b).

“Management Agreement” means that certain Management Services Agreement, by and
between the Buyer and Top Robin, in the form attached hereto as Exhibit I.

“Material Adverse Change” or “Material Adverse Effect” means, with respect to
any Person, (i) any material adverse change in the business, operations, assets,
condition (financial or otherwise), operating results, liabilities or number of
employees of such Person, (ii) any material casualty loss or damage to the
assets of such Person, whether or not covered by insurance, or (iii) to the
extent such change has a reasonable likelihood of materially adversely affecting
operating results of the Restaurants following the Transaction, a material
adverse change in customer relations at the Restaurants.

 “Most Recent Fiscal Year” shall have the meaning set forth in Section 3.5(a)(i)

“Multiemployer Plan” shall have the meaning set forth in Section 3(37) of ERISA.

“Multiple Employer Plan” shall have the meaning set forth in Section 413(c) of
the Code.

“Net Working Capital” has the meaning set forth in Section 2.4(b).

“Non-Solicitation Agreements” has the meaning set forth in Section 6.11.

“Orders” means judgments, writs, decrees, compliance agreements, injunctions or
orders of and Governmental Entity or arbitrator.

“Parties” means the Buyer and the Sellers.

“Permits” means all permits, licenses, authorizations, registrations,
franchises, approvals, certificates, variances and similar rights obtained, or
required to be obtained, from Governmental Entities.

“Permitted Liens” means (i) Liens for Taxes not yet due and payable or being
contested in good faith by appropriate proceedings and for which there are
adequate reserves on the books, (ii) workers or unemployment compensation Liens
arising in the ordinary course of business; (iii) mechanic’s, materialman’s,
supplier’s, vendor’s or similar Liens arising in the ordinary course of business
securing amounts that are not delinquent, and (iv) zoning ordinances, easements
and other restrictions of legal record affecting real property which would be
revealed by a survey and would not, individually or in the aggregate, materially
interfere with the usefulness of such real property to the Business.

“Person” shall be construed broadly and shall include an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, or a
Governmental Entity (or any department, agency, or political subdivision
thereof).

“Plans” has the meaning assigned to such term in Section 3.18(a).

“Post-Closing True-Up” has the meaning set forth in Section 2.5(b).

48


--------------------------------------------------------------------------------


“Prepaid Expenses” has the meaning set forth in Section 1.1(a)(v).

“Proceeding” means any action, suit, proceeding, complaint, charge, hearing,
inquiry or investigation before or by a Governmental Entity or arbitrator.

“Prohibited Transaction” has the meaning set forth in Section 406 of ERISA and
Section 4975 of the Code.

“Purchased Assets” has the meaning set forth in Section 1.1.

“Purchased Liquor Licenses” means the Liquor Licensees other than the Liquor
Licenses used in the operation of the Simi Valley Restaurant or the Broadway
Faire Restaurant.

“Real Property Leases” has the meaning set forth in Section 3.9(e).

“Restaurants” means the restaurants set forth on Exhibit A.

“Second Closing” has the meaning assigned to such term in Section 2.2(b).

“Second Closing Date” has the meaning assigned to such term in Section 2.2(b).

“Seller” and “Sellers” have the meanings assigned to such terms in the preamble
of this Agreement.

“Seller Group” has the meaning assigned to such term in Section 9.2(b).

“Simi Valley Restaurant” means the Restaurant located at 1555 Town Center Way,
Simi Valley, CA 93063.

“Subsidiary” means any Person (other than a natural person) with respect to
which a specified Person (or a Subsidiary thereof) has the power to vote or
direct the voting of sufficient securities to elect a majority of the directors.

“SWDA” means the Solid Waste Disposal Act, as amended, and the rules and
regulations promulgated thereunder.

“Tax” as used in this Agreement, means any of the Taxes, and “Taxes” means, with
respect to any Person, all income taxes (including any tax on or based upon net
income, gross income, income, earnings, profits or selected items of income,
earnings or profits) and all gross receipts, sales, use, ad valorem, transfer,
franchise, license, withholding, payroll, employment, excise, severance, stamp,
occupation, premium, property or windfall profits taxes, alternative or add-on
minimum taxes, customs duties and other taxes, fees, assessments or charges of
any kind whatsoever, together with all interest and penalties, additions to tax
and other additional amounts imposed by any taxing authority (domestic or
foreign) on such Person (if any).

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Termination Date” means the date on which this Agreement is terminated in
accordance with the provisions of Article VIII.

49


--------------------------------------------------------------------------------


“Till Cash” means the register cash and backup change maintained at each
Restaurant.

“Title Policies” has the meaning set forth in Section 6.13.

“Topanga Assumed Liabilities” means those Assumed Liabilities of the Sellers
which are related to or arose in connection with the operation of the Topanga
Restaurant.

“Topanga Purchased Assets” means those Purchased Assets which are used or held
for use by the Sellers in the operation of the Topanga Restaurant.

“Topanga Restaurant”) means the Restaurant located at 6600 Topanga Canyon Road,
Canoga Park, California 91303.

“Transactions” means the acquisition by Buyer of the Restaurants pursuant to the
terms of this Agreement.

“Year End Balance Sheet” has the meaning set forth in Section 3.5(a)(i).

Article XI
MISCELLANEOUS

11.1         No Third Party Beneficiaries.  Except as expressly set forth in
Section 9.2, this Agreement, including, without limitation, Section 9.12 hereof,
shall not confer any rights or remedies upon any Person other than the Parties
and their respective successors and permitted assigns.

11.2         Entire Agreement.  This Agreement, the other Documents referred to
herein and the Confidentiality Agreement constitute the entire agreement among
the Parties and supersedes any prior understandings, agreements or
representations by or among the Parties, written or oral, that may have related
in any way to the subject matter of any Document including, without limitation,
the Letter of Intent dated January 2007, between Buyer and the Sellers.

11.3         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties; provided, however, that the Buyer may assign any of its
rights under any of the Documents to any Affiliate of the Buyer and/or make a
collateral assignment of its rights for the benefit of its lenders; provided,
however, that no assignment prior to the Second Closing (or the First Closing,
if the Second Closing does not occur) shall relieve Buyer of its obligations
hereunder, and Buyer shall guarantee the performance of all such obligations by
its assignee.

11.4         Counterparts.  This Agreement may be executed in two or more
counterparts, including by facsimile, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

11.5         Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

11.6         Notices.  All notices, requests, demands, claims, and other
communications hereunder shall be in writing.  Any notice, request, demand,
claim or other communication hereunder shall be deemed duly given when delivered
personally to the recipient, telecopied to the intended recipient at the
telecopy

50


--------------------------------------------------------------------------------


number set forth therefor below (with hard copy to follow), or sent to the
recipient by reputable express courier service (charges prepaid) and addressed
to the intended recipient as set forth below:

If to any of the Sellers:

Top Robin Ventures

78-030 Calle Barcelona Ste A

La Quinta, CA 92253

Telephone: (760) 777-8300

Facsimile: (760)777-8313

Attention: Stephanie Powers-Lucas

with a copy to:

Graham & Dunn P.C.

Pier 70

2801 Alaskan Way

Seattle, WA 98121

Telephone: (206) 624-8300

Facsimile: (206) 340-9599

Attention: Jack Strother

If to the Buyer:

Red Robin International, Inc.

6312 S. Fiddler’s Green Circle, #200N

Greenwood Village, CO  80111

Telephone: 303-846-6060

Facsimile: 303-846-6013

Attention: Dennis B. Mullen

with a copy to:

Davis Graham & Stubbs LLP

1550 17th Street, Suite 500

Denver, CO 80202

Telephone:  (303) 892-9400

Facsimile:  (303) 892-7400

Attention:  Ronald R. Levine II

Any Party may send any notice, request, demand, claim or other communication
hereunder to the intended recipient at the address set forth above using any
other means, but no such notice, request, demand, claim or other communication
shall be deemed to have been duly given unless and until it actually is received
by the intended recipient.  Any Party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other Party notice in the manner herein set forth.

11.7         Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Colorado without giving effect to its
conflicts of laws provisions.

51


--------------------------------------------------------------------------------


11.8         Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the Parties.  No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation, or
breach of warranty or covenant hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence.

11.9         Incorporation of Exhibits and Schedules.  The Exhibits, Schedules
and other attachments identified in this Agreement are part of this Agreement as
if set forth in full herein.

11.10       Independence of Covenants and Representations and Warranties.  All
covenants hereunder shall be given independent effect so that if a certain
action or condition constitutes a default under a certain covenant, the fact
that such action or condition is permitted by another covenant shall not affect
the occurrence of such default, unless expressly permitted under an exception to
such initial covenant.  In addition, all representations and warranties
hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of or a breach
of a representation and warranty hereunder.  Notwithstanding the above, each
disclosure made in a Schedule to this Agreement shall be deemed to modify the
particular representation, warranty, covenant or agreement to which such
Schedule directly applies, and to any other representation, warranty, covenant
or agreement to which the relevance of such disclosure is readily apparent based
on the substance of such disclosure.

11.11       Remedies.  The Parties shall each have and retain all other rights
and remedies existing in their favor at Law or equity, including, without
limitation, any actions for specific performance and/or injunctive or other
equitable relief to enforce or prevent any violations of the provisions of this
Agreement.  Without limiting the generality of the foregoing, the Sellers hereby
agree that in the event any Seller fails to convey any Purchased Assets to the
Buyer in accordance with the provisions of this Agreement, the Buyer’s remedy at
law may be inadequate.  In such event, the Buyer shall have the right, in
addition to all other rights and remedies it may have, to specific performance
of the obligations of such Seller to convey such Purchased Assets.

11.12       Severability.  It is the desire and intent of the Parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction. 
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

11.13       Jurisdiction and Venue.

(i)            Each of the Parties hereby irrevocably and unconditionally
submits, for itself or and its property, to the nonexclusive jurisdiction of any
Colorado state court or federal court of the United States of America sitting in
Colorado, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or for recognition or enforcement
of any judgment, and each of the Parties hereby irrevocably and unconditionally
agrees that all claims in respect of any

52


--------------------------------------------------------------------------------


such action or proceeding may be heard and determined in any such Colorado state
court or, to the extent permitted by law, in such federal court.  Each of the
Parties agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(ii)           Each of the Parties irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to the Agreement in any Colorado state
court.  Each of the Parties irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

11.14       Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement.  The word “including” shall mean including without
limitation.

* * * * *

53


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the date first above written.

Buyer:

RED ROBIN INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Katherine L. Scherping

 

 

Name: Katherine L. Scherping

 

 

Title:

 

 

 

 

 

 

Sellers:

TOP ROBIN VENTURES, INC.

 

 

 

 

 

 

 

By:

/s/ Earl F. Soller

 

 

Name: Earl F. Soller

 

 

Title: Vice President

 

 

 

 

 

 

 

MORITE OF CALIFORNIA

 

 

 

 

 

 

 

By:

/s/ Earl F. Soller

 

 

Name: Earl F. Soller

 

 

Title: Partner

 

 

 

 

 

 

 

By:

/s/ William Morrow

 

 

Name: William Morrow

 

 

Title: Partner

 


--------------------------------------------------------------------------------